Exhibit 10.46

San Diego Oceanside, CA (Courtyard)

PURCHASE CONTRACT

between

OCEANSIDE SEAGATE SPE, LLC (“SELLER”)

AND

APPLE TEN HOSPITALITY OWNERSHIP, INC. (“BUYER”)

Dated: October 28, 2011

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I

DEFINED TERMS

 

1

 

 

 

 

 

1.1

Definitions

 

1

 

 

 

 

 

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

 

7

 

 

 

 

 

 

2.1

Purchase and Sale

 

7

 

 

 

 

 

 

2.2

Intentionally Omitted

 

7

 

 

 

 

 

 

2.3

Purchase Price

 

7

 

 

 

 

 

 

2.4

Allocation

 

7

 

 

 

 

 

 

2.5

Payment

 

7

 

 

 

 

 

 

2.6

Earnest Money Deposit

 

7

 

 

 

 

 

ARTICLE III

REVIEW PERIOD

 

8

 

 

 

 

 

3.1

Review Period

 

8

 

 

 

 

 

 

3.2

Due Diligence Examination

 

8

 

 

 

 

 

 

3.3

Restoration

 

9

 

 

 

 

 

 

3.4

Seller Exhibits

 

9

 

 

 

 

 

ARTICLE IV

SURVEY AND TITLE APPROVAL

 

9

 

 

 

 

 

4.1

Survey

 

9

 

 

 

 

 

 

4.2

Title

 

9

 

 

 

 

 

 

4.3

Survey or Title Objections

 

10

 

 

 

 

 

ARTICLE V

ASSUMPTION OF MANAGEMENT AGREEMENT

 

10

 

 

 

 

ARTICLE VI

BROKERS

 

11

 

 

 

 

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11

 

 

 

 

 

7.1

Seller’s Representations, Warranties and Covenants

 

11

 

 

 

 

 

 

7.2

Buyer’s Representations, Warranties and Covenants

 

15

 

 

 

 

 

 

7.3

Survival

 

16

 

 

 

 

 

ARTICLE VIII

ADDITIONAL COVENANTS

 

17

 

 

 

 

 

8.1

Subsequent Developments

 

17

 

 

 

 

 

 

8.2

Operations

 

17

 

 

 

 

 

 

8.3

Third Party Consents

 

18

 

 

 

 

 

 

8.4

Employees

 

18

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

8.5

Estoppel Certificates

 

19

 

 

 

 

 

 

8.6

Access to Financial Information

 

19

 

 

 

 

 

 

8.7

Bulk Sales

 

19

 

 

 

 

 

 

8.8

Indemnification

 

19

 

 

 

 

 

 

8.9

Escrow Funds

 

22

 

 

 

 

 

 

8.10

Liquor Licenses

 

22

 

 

 

 

 

 

8.11

Construction Warranty

 

22

 

 

 

 

 

 

8.12

Punch-List

 

22

 

 

 

 

 

ARTICLE IX

CONDITIONS FOR CLOSING

 

23

 

 

 

 

 

9.1

Buyer’s Conditions for Closing

 

23

 

 

 

 

 

 

9.2

Seller’s Conditions for Closing

 

24

 

 

 

 

 

ARTICLE X

CLOSING AND CONVEYANCE

 

24

 

 

 

 

 

10.1

Closing

 

24

 

 

 

 

 

 

10.2

Deliveries of Seller

 

24

 

 

 

 

 

 

10.3

Buyer’s Deliveries

 

26

 

 

 

 

 

ARTICLE XI

COSTS

 

27

 

 

 

 

 

11.1

Seller’s Costs

 

27

 

 

 

 

 

 

11.2

Buyer’s Costs

 

27

 

 

 

 

 

ARTICLE XII

ADJUSTMENTS

 

28

 

 

 

 

 

12.1

Adjustments

 

28

 

 

 

 

 

 

12.2

Reconciliation and Final Payment

 

29

 

 

 

 

 

 

12.3

Employees

 

29

 

 

 

 

 

ARTICLE XIII

CASUALTY AND CONDEMNATION

 

30

 

 

 

 

 

13.1

Risk of Loss; Notice

 

30

 

 

 

 

 

 

13.2

Buyer’s Termination Right

 

30

 

 

 

 

 

 

13.3

Procedure for Closing

 

30

 

 

 

 

 

ARTICLE XIV

DEFAULT REMEDIES

 

31

 

 

 

 

 

14.1

Buyer Default

 

31

 

 

 

 

 

 

14.2

Seller Default

 

32

 

 

 

 

 

 

14.3

Attorney’s Fees

 

32

 

 

 

 

 

ARTICLE XV

NOTICES

 

32

 

 

 

 

 

ARTICLE XVI

MISCELLANEOUS

 

34

 

 

 

 

 

 

16.1

Performance

 

34

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

16.2

Binding Effect; Assignment

 

34

 

 

 

 

 

 

16.3

Entire Agreement

 

34

 

 

 

 

 

 

16.4

Governing Law

 

34

 

 

 

 

 

 

16.5

Captions

 

34

 

 

 

 

 

 

16.6

Confidentiality

 

34

 

 

 

 

 

 

16.7

Closing Documents

 

34

 

 

 

 

 

 

16.8

Counterparts

 

34

 

 

 

 

 

 

16.9

Severability

 

34

 

 

 

 

 

 

16.10

Interpretation

 

35

 

 

 

 

 

 

16.11

(Intentionally Omitted)

 

35

 

 

 

 

 

 

16.12

Further Acts

 

35

 

 

 

 

 

 

16.13

Joint and Several Obligations

 

35


 

 

SCHEDULES:

 

 

 

Schedule 2.4

Allocation

 

 

EXHIBITS:

 

 

 

Exhibit A

Legal Description

Exhibit B

List of FF&E

Exhibit C

Document Inventory

Exhibit D

List of Hotel Contracts

Exhibit E

Consents and Approvals

Exhibit F

Environmental Reports

Exhibit G

Claims or Litigation Pending

Exhibit H

Escrow Agreement

Exhibit I

Construction Warranty

iii

--------------------------------------------------------------------------------



PURCHASE CONTRACT

          This PURCHASE CONTRACT (this “Contract”) is made and entered into as
of October 28, 2011, by and between OCEANSIDE SEAGATE SPE, LLC, a California
limited liability company ( “Seller”) with a principal office at c/o R. D. Olson
Development, 2955 Main Street, 3rd Floor, Irvine, California 92614, and APPLE
TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation, with its principal
office at 814 East Main Street, Richmond, Virginia 23219, or its affiliates or
assigns (“Buyer”).

RECITALS

          A. Seller is the fee simple owner of that certain hotel property
commonly known as the Courtyard San Diego Oceanside located at 3501 Seagate Way,
Oceanside, California 92056 (the “Hotel”) identified in on Exhibit A attached
hereto and incorporated by reference.

          B. Buyer is desirous of purchasing the Hotel from Seller, and Seller
is desirous of selling the Hotel to Buyer, for the purchase price and upon terms
and conditions hereinafter set forth.

AGREEMENT:

          NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINED TERMS

          1.1 Definitions. The following capitalized terms when used in this
Contract shall have the meanings set forth below unless the context otherwise
requires:

          “Additional Deposit” shall mean $200,000.

          “Affiliate” shall mean, with respect to Seller or Buyer, any other
person or entity directly or indirectly controlling (including but not limited
to all directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

          “Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

1

--------------------------------------------------------------------------------



          “Architect” shall mean the architect for the Hotel, Johnson Braund
Design Group.

          “Brand” shall mean Courtyard by Marriott, the hotel brand or franchise
under which the Hotel operates.

          “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday in the State of California.

          “Closing” shall mean the closing of the purchase and sale of the
Property pursuant to this Contract.

          “Closing Date” shall have the meaning set forth in Section 10.1.

          “Construction Warranty” shall have the meaning set forth in Section
8.11.

          “Contractor” shall mean the contractor for the Hotel, R.D. Olson
Construction, Inc.

          “Contracts, Plans and Specs” shall mean all current construction and
other contracts, plans, drawings, specifications, surveys, soil reports,
engineering reports, inspection reports, and other technical descriptions and
reports in Seller’s possession or control.

          “Deed” shall have the meaning set forth in Section 10.2(a).

          “Deposits” shall mean, to the extent assignable, all prepaid rents and
deposits (including, without limitation, any reserves for replacement of FF&E
and for capital repairs and/or improvements), refundable security deposits and
rental deposits, and all other deposits for advance reservations, banquets or
future services, made in connection with the use or occupancy of the
Improvements; provided, however, that to the extent Seller has not received or
does not hold all of the prepaid rents and/or deposits attributable to the
Leases related to the Property, Buyer shall be entitled to a credit against the
cash portion of the Purchase Price allocable to the Property in an amount equal
to the amount of the prepaid rents and/or deposits attributable to the Leases
transferred at the Closing of such Property, and provided further, that
“Deposits” shall exclude (i) reserves for real property taxes and insurance, in
each case, to the extent pro rated on the settlement statement such that Buyer
receives a credit for (a) taxes and premiums in respect of any period prior to
Closing and (b) the amount of deductibles and other self-insurance and all other
potential liabilities and claims in respect of any period prior to Closing, and
(ii) utility deposits.

          “Due Diligence Examination” shall have the meaning set forth in
Section 3.2.

          “Earnest Money Deposit” shall have the meaning set forth in Section
2.6(a).

          “Environmental Requirements” shall have the meaning set forth in
Section 7.1(f)

          “Escrow Agent” shall have the meaning set forth in Section 2.6(a).

          “Escrow Agreement” shall have the meaning set forth in Section 2.6(b).

          “Exception Documents” shall have the meaning set forth in Section 4.2.

2

--------------------------------------------------------------------------------



          “Existing Management Agreement” shall mean that certain management
agreement, as amended, between the Seller and the Manager for the operation and
management of the Hotel.

          “FF&E” shall mean all tangible personal property and fixtures of any
kind (other than personal property (i) owned by guests of the Hotel or (ii)
leased by Seller pursuant to an FF&E Lease) attached to, or located upon and
used in connection with the ownership, maintenance, use or operation of the Land
or Improvements as of the date hereof (or acquired by Seller and so employed
prior to Closing), including, but not limited to, all furniture, fixtures,
equipment, signs and related personal property; all heating, lighting, plumbing,
drainage, electrical, air conditioning, and other mechanical fixtures and
equipment and systems; all elevators, and related motors and electrical
equipment and systems; all hot water heaters, furnaces, heating controls, motors
and equipment, all shelving and partitions, all ventilating equipment, and all
disposal equipment; all spa, health club and fitness equipment; all equipment
used in connection with the use and/or maintenance of the guestrooms,
restaurants, lounges, business centers, meeting rooms, swimming pools, indoor
and/or outdoor sports facilities and other common areas and recreational areas;
all carpet, drapes, beds, furniture, televisions and other furnishings; all
stoves, ovens, freezers, refrigerators, dishwashers, disposals, kitchen
equipment and utensils, tables, chairs, plates and other dishes, glasses,
silverware, serving pieces and other restaurant and bar equipment, apparatus and
utensils. A current list of FF&E is attached hereto as Exhibit B, or will be
attached hereto no later than ten (10) days prior to the expiration of the
Review Period.

          “FF&E Leases” shall mean all leases of any FF&E and other contracts
permitting the use of any FF&E at the Improvements that are assumed by Buyer.

          “Financial Statements” shall have the meaning set forth in Section
3.1(b).

          “Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

          “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements to the Land, and all related facilities.

          “Indemnified Party” shall have the meaning set forth in Section
8.8(c)(i).

           “Indemnifying Party” shall have the meaning set forth in Section
8.8(c)(i).

          “Initial Deposit” shall have the meaning set forth in Section 2.6(a).

          “Land” shall mean, collectively, a fee simple absolute interest in the
real property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights of Seller thereto
(including without limitation all air rights and development rights), alleys,
streets, strips, gores, waters, privileges, appurtenances, advantages and
easements belonging thereto or in any way appertaining thereto.

          “Leases” shall mean all leases, franchises, licenses, occupancy
agreements, “trade-out” agreements, advance bookings, convention reservations,
or other agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals

3

--------------------------------------------------------------------------------



and extensions thereof, and all guaranties by third parties of the obligations
of the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

          “Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

          “Licenses” shall mean all permits, licenses, franchises, utility
reservations, certificates of occupancy, and other documents issued by any
federal, state, or municipal authority or by any private party related to the
development, construction, use, occupancy, operation or maintenance of the
Hotel, including, without limitation, all licenses, approvals and rights
(including any and all existing waivers of any brand standard) necessary or
appropriate for the operation of the Hotel under the Brand.

          “Liquor Licenses” shall have the meaning set forth in Section 8.10.

          “Manager” shall mean COURTYARD MANAGEMENT CORPORATION, a Delaware
corporation

          “Other Property” shall have the meaning set forth in Section 16.14.

          “Pending Claims” shall have the meaning set forth in Section 7.1(e).

          “Permitted Exceptions” shall have the meaning set forth in Section
4.3.

          “Personal Property” shall mean, collectively, all of the Property
other than the Real Property.

          “PIP” shall mean a product improvement plan for any Hotel, as required
by the Manager under the Existing Management Agreement, if any.

          “Post-Closing Agreement” shall have the meaning set forth in Section
8.9.

          “Property” shall mean, collectively, (i) all of the following with
respect to the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies,
Leases, Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and FF&E Lease.

          “Purchase Price” shall have the meaning set forth in Section 2.2.

          “Punch List Items” shall mean such items (i) as are reasonably
necessary or appropriate to fully complete the construction, equipping and
furnishing of the Hotel in accordance with this Contract and (ii) that, unless
otherwise agreed by Buyer in its commercially reasonable discretion, (a)
individually and in the aggregate do not and will not prohibit, cause a delay in
or otherwise adversely affect, under applicable Legal Requirements, the
Franchise Agreement or otherwise, the opening of the Hotel for business to the
public or the continued occupancy and

4

--------------------------------------------------------------------------------



operation of the Hotel as contemplated under the Brand and (b) may be corrected
or completed, subject to delays caused by Force Majeure, within not more than
sixty (60) days after Substantial Completion of the Hotel.

          “Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

          “Records” shall mean all books, records, promotional material, tenant
data, guest history information (other than any such information owned
exclusively by the Manager), marketing and leasing material and forms (including
but not limited to any such records, data, information, material and forms in
the form of computerized files located at the Hotel), market studies prepared in
connection with Seller’s current annual plan and other materials, information,
data, legal or other documents or records (including, without limitation, all
documentation relating to any litigation or other proceedings (excepting
therefrom those subject to attorney-client or work product privilege or other
privileges that may be asserted in litigation, and Seller’s proprietary reports
prepared by Buyer including without limitation, proprietary development
determinations, tax or profitability evaluations or proformas), all zoning
and/or land use notices, relating to or affecting the Property) owned by Seller
and/or in Seller’s possession or control, or to which Seller has access or may
obtain from the Manager, that are used in or relating to the Property and/or the
operation of the Hotel, including the Land, the Improvements or the FF&E, and
contracts related to the development and construction of the Hotel and a list of
the general contractors, architects and engineers providing goods and/or
services in connection with the construction of the Hotel, all construction
warranties and guaranties in effect at Closing and copies of the final plans and
specifications for the Hotel.

          “Release” shall have the meaning set forth in Section 7.1(f).

          “Review Period” shall have the meaning set forth in Section 3.1.

          “SEC” shall have the meaning set forth in Section 8.6.

          “Seller Liens” shall have the meaning set forth in Section 4.3.

          “Seller Parties” shall have the meaning set forth in Section 7.1(e).

          “Service Contracts” shall mean contracts or agreements, such as
maintenance, supply, service or utility contracts.

          “Substantial Completion,” including variations thereof such as
“Substantially Complete” and “Substantially Completed” shall mean: (i) the
Architect and the Contractor have issued a certificate of substantial completion
in form and substance satisfactory to Buyer certifying that the Hotel has been
constructed substantially in accordance with the Plans and Specifications and
the Legal Requirements, (ii) at least a temporary certificate of occupancy
authorizing the opening of the Hotel for business to the public and for
operation under the Brand has been issued by the local governing authority and
is in full force and effect, (iii) all other final and unconditional consents,
approvals, licenses and operating permits necessary or appropriate for the Hotel
to open for business to the public and to operate under the Brand have been
issued by and obtained from all applicable governmental and regulatory
authorities, subject to Punch List Items; (iv) the

5

--------------------------------------------------------------------------------



Hotel is fully furnished, fitted and equipped and ready to open for business to
the public and operate under the Brand, subject to Punch List Items; (v) all
contractors, subcontractors, suppliers, mechanics, materialmen and other persons
or entities providing labor or materials for the construction and development of
the Hotel shall have been paid in full (or adequate provision for payment of
such persons or entities has been made to Buyer’s satisfaction), subject to
Punch List Items and (vi) the Franchisor has approved the completion, furnishing
and equipping of the Hotel and is prepared to commence (or authorize the
commencement of) operation of the Hotel, and all of the other conditions set
forth in the Franchise Agreement have been satisfied, subject to Punch List
Items.

          “Supplies” shall mean all merchandise, supplies, inventory and other
items used for the operation and maintenance of guest rooms, restaurants,
lounges, swimming pools, health clubs, spas, business centers, meeting rooms and
other common areas and recreational areas located within or relating to the
Improvements, including, without limitation, all food and beverage (alcoholic
and non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

          “Survey” shall have the meaning set forth in Section 4.1.

          “Third Party Consents” shall have the meaning set forth in Section
8.3.

          “Title Commitment” shall have the meaning set forth in Section 4.2.

          “Title Company” shall have the meaning set forth in Section 4.2.

          “Title Policy” shall have the meaning set forth in Section 4.2.

          “Title Review Period” shall have the meaning set forth in Section 4.3.

          “Tradenames” shall mean all telephone exchanges and numbers, trade
names, trade styles, trade marks, and other identifying material, and all
variations thereof, together with all related goodwill (it being understood and
agreed that the name of the hotel chain to which the Hotel is affiliated by
franchise, license or management agreement is a protected name or registered
service mark of such hotel chain and cannot be transferred to Buyer by this
Contract, provided that all such franchise, license, management and other
agreements granting a right to use the name of such hotel chain or any other
trademark or trade name and all waivers of any brand standard shall be assigned
to Buyer.

          “Utility Reservations” shall mean Seller’s interest in the right to
receive immediately on and after Closing and continuously consume thereafter
water service, sanitary and storm sewer service, electrical service, gas service
and telephone service on and for the Land and Improvements in capacities that
are adequate continuously to use and operate the Improvements

6

--------------------------------------------------------------------------------



for the purposes for which they were intended, including, but not limited to (i)
any right to the present and future use of wastewater, drainage, water and other
utility facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and (iii)
any wastewater capacity reservations relating to the Real Property. Buyer shall
be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

          “Warranties” shall mean all warranties, guaranties, indemnities and
claims for the benefit of Seller with respect to the Hotel, the Property or any
portion thereof, including, without limitation, all warranties and guaranties of
the development, construction, completion, installation, equipping and
furnishing of the Hotel, and all indemnities, bonds and claims of Seller related
thereto.

ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;
EARNEST MONEY DEPOSIT

          2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or
its Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchises assumed by
Buyer), concession agreements, security interests, prior assignments or
conveyances, conditions, restrictions, rights-of-way, easements, encroachments,
claims and other matters affecting title or possession, except for the Permitted
Exceptions.

          2.2 Intentionally Deleted.

          2.3 Purchase Price. Buyer agrees to pay, and Seller agrees to accept,
as consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Thirty Million Five Hundred
Thousand and No/100 Dollars ($30,500,000.00) (the “Purchase Price”).

          2.4 Allocation. Buyer and Seller agree to the allocation of the
Purchase Price among Real Property, tangible Personal Property and intangible
property related to the Property as shown on Schedule 2.4 attached hereto.

          2.5 Payment. The portion of the Purchase Price, less the Earnest Money
Deposit and interest earned thereon, if any, less the Escrow Funds, shall be
paid to Seller in cash, certified funds or wire transfer, at the Closing of the
Property.

          2.6 Earnest Money Deposit.

               (a) Within three (3) Business Days after the full execution and
delivery of this Contract, Buyer shall deposit the sum of Two Hundred Thousand
and No/100 Dollars ($200,000.00) in cash, certified bank check or by wire
transfer of immediately available funds (the “Initial Deposit”) with the Title
Company, as escrow agent (“Escrow Agent”), which sum shall be held by Escrow
Agent as earnest money. If, pursuant to the provisions of Section 3.1 of

7

--------------------------------------------------------------------------------



this Contract, Buyer elects to terminate this Contract at any time prior to the
expiration of the Review Period, then the Escrow Agent shall return the Earnest
Money Deposit to Buyer promptly upon written notice to that effect from Buyer.
If Buyer does not elect to terminate this Contract on or before the expiration
of the Review Period, Buyer shall, within three (3) Business Days after the
expiration of the Review Period deposit the Additional Deposit with the Escrow
Agent. The Initial Deposit and the Additional Deposit, and all interest accrued
thereon, shall hereinafter be referred to as the “Earnest Money Deposit.”

               (b) The Earnest Money Deposit shall be held by Escrow Agent
subject to the terms and conditions of an Escrow Agreement dated as of the date
of this Contract entered into by Seller, Buyer and Escrow Agent (the “Escrow
Agreement”). The Earnest Money Deposit shall be held in an interest-bearing
account in a federally insured bank or savings institution reasonably acceptable
to Seller and Buyer, with all interest to accrue to the benefit of the party
entitled to receive it and to be reportable by such party for income tax
purposes.

ARTICLE III
REVIEW PERIOD

          3.1 Review Period. Buyer shall have a period through 6:00 p.m.
California Time on November 16, 2011 and except as otherwise agreed to by Buyer
and Seller (the “Review Period”), to evaluate the legal, title, survey,
construction, physical condition, structural, mechanical, environmental,
economic, permit status, franchise status, financial and other documents and
information related to the Property. Within five (5) Business Days following the
date of this Contract, Seller, at Seller’s sole cost and expense, will deliver
to Buyer for Buyer’s review, to the extent not previously delivered to Buyer,
true, correct and complete copies of the documents requested by Buyer as set
forth on Exhibit C (the “Document Inventory”) which are in Seller’s possession
or readily available at nominal cost to Seller.

          Seller shall, upon request of Buyer, make available to Buyer and
Buyer’s representatives and agents, for inspection and copying during normal
business hours, Records located at Seller’s corporate offices, and Seller agrees
to provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the applicable Hotel and the plans specifications for development of the Hotel.
At any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below. All Records or items on the
Document Inventory to be given to Buyer by Seller will be delivered as an
accommodation to Buyer and without any representation or warranty as to the
accuracy, enforceability, or assignability of any of the Records, all of which
Buyer relies on at its own risk.

          3.2 Due Diligence Examination. At any time during the Review Period,
and thereafter through Closing of the Property, Buyer and/or its representatives
and agents shall have the right to enter upon the Property at all reasonable
times for the purposes of reviewing all

8

--------------------------------------------------------------------------------



Records and other data, documents and/or information relating to the Property
and conducting such surveys, appraisals, engineering tests, soil tests
(including, without limitation, Phase I and Phase II environmental site
assessments), inspections of construction and other inspections and other
studies as Buyer deems reasonable and necessary or appropriate to evaluate the
Property, subject to providing reasonable advance notice to Seller unless
otherwise agreed to by Buyer and Seller (the “Due Diligence Examination”). Buyer
and/or its representatives and agents will maintain, and provide to Seller
evidence of commercial general liability insurance by policy or umbrella in an
amount no less than Two Million Dollars ($2,000,000) per occurrence and Five
Million Dollars ($5,000,000) annual aggregate and on terms reasonably
satisfactory to Seller covering any accident or damage arising in connection
with the presence of Buyer and/or its representatives and agents on the
Property, and deliver a certificate of insurance, which names Seller and its
agents, representatives and employees as additional insureds thereunder
confirming such coverage to Seller prior to entry upon the Property. Seller
shall have the right to have its representative present during Buyer’s physical
inspections of its Property, provided that failure of Seller to do so shall not
prevent Buyer from exercising its due diligence, review and inspection rights
hereunder. Buyer agrees to exercise reasonable care when visiting the Property,
in a manner which shall not materially adversely affect the operation of the
Property.

          3.3 Restoration. Buyer covenants and agrees not to damage or destroy
any portion of the Property in conducting its examinations and studies of the
Property during the Due Diligence Examination and, if closing does not occur,
shall repair any portion of the Property damaged by the conduct of Buyer, its
agents or employees, to substantially the condition such portion(s) of the
Property were in immediately prior to such examinations or studies.

          3.4 Seller Exhibits. Buyer shall have until the end of the Review
Period to review and approve the information on Exhibits B, C, D, E and F. In
the event Buyer does not approve any such Exhibit or the information contained
therein, Buyer shall be entitled to terminate this Contract by notice to Seller
and the Earnest Money Deposit shall be returned to Buyer with all interest
thereon and both parties shall be relieved of all rights, obligations and
liabilities hereunder except for the parties’ obligations pursuant to Sections
3.3 and 16.6.

ARTICLE IV
SURVEY AND TITLE APPROVAL

          4.1 Survey. Seller has delivered to Buyer true, correct and complete
copies of the most recent surveys of the Real Property in Seller’s possession or
control. Seller shall order an update of the survey or a new survey (such
updated or new surveys being referred to as the “Survey”), in either case such
that it shall be an ALTA as-built survey, the cost of which shall be paid by
Buyer at Closing.

          4.2 Title. Seller has delivered to Buyer its existing pro-forma title
insurance policy, and Preliminary Title Report Order No. Error! Reference source
not found., including copies of all documents referred to therein, for its Real
Property. Buyer’s obligations under this Contract are conditioned upon Buyer
being able to obtain, at Buyer’s cost, (i) a Commitment for Title Insurance (the
“Title Commitment”) issued by Chicago Title Company, Attn: Debby Moore, 5501 LBJ
Freeway, Suite 200, Dallas, Texas 75240(the “Title Company”), for the most
recent standard form of owner’s policy of title insurance in the state in which
the Real Property

9

--------------------------------------------------------------------------------



is located, covering the Real Property, setting forth the current status of the
title to the Real Property, showing all liens, claims, encumbrances, easements,
rights of way, encroachments, reservations, restrictions and any other matters
affecting the Real Property and pursuant to which the Title Company agrees to
issue to Buyer at Closing an Owner’s Policy of Title Insurance on the most
recent form of ALTA (where available) owner’s policy available in the state in
which the Land is located, with extended coverage and, to the extent applicable
and available in such state, comprehensive, access, single tax parcel,
contiguity and such other endorsements as may be required by Buyer
(collectively, the “Title Policy”); and (ii) true, complete, legible and, where
applicable, recorded copies of all documents and instruments (the “Exception
Documents”) referred to or identified in the Title Commitment, including, but
not limited to, all deeds, lien instruments, leases, plats, surveys,
reservations, restrictions, and easements affecting the Real Property. If
requested by Seller, Buyer shall promptly provide Seller with a copy of the
Title Commitment issued by the Title Company.

          4.3 Survey or Title Objections. If Buyer discovers any title or survey
matter which is objectionable to Buyer, Buyer may provide Seller with written
notice of its objection to same within five (5) days prior to the expiration of
the Review Period (the “Title Review Period”). If Buyer fails to so object in
writing to any such matter set forth in the Survey or Title Commitment, it shall
be conclusively assumed that Buyer has approved same. If Buyer disapproves any
condition of title, survey or other matters by written objection to Seller on or
before the expiration of the Title Review Period, Seller shall elect either to
attempt to cure or not cure any such item by written notice sent to Buyer within
five (5) days after its receipt of notice from Buyer, and if Seller commits in
writing to attempt to cure any such item, then Seller shall be given until the
Closing Date to cure any such defect. In the event Seller shall fail to cure a
defect which Seller has committed in writing to cure prior to Closing, or if a
new title defect arises after the date of Buyer’s Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or (ii)
to terminate this Contract and receive a return of the Earnest Money Deposit,
and any interest thereon. The items shown on the Title Commitment which are not
objected to by Buyer as set forth above (other than exceptions and title defects
arising after the title review period and other than those standard exceptions
which are ordinarily and customarily omitted in the state in which the
applicable Hotel is located, so long as Seller provides the appropriate owner’s
affidavit, gap indemnity or other documentation reasonably required by the Title
Company for such omission) are hereinafter referred to as the “Permitted
Exceptions.” In no event shall Permitted Exceptions include liens, or documents
evidencing liens, securing any indebtedness, any mechanics’ or materialmen’s
liens or any claims or potential claims therefor covering the Property or any
portion thereof (“Seller Liens”), each of which shall be paid in full by Seller
and released at Closing.

ARTICLE V
MANAGEMENT AGREEMENT

          At or prior to the Closing, Seller shall assign and Buyer shall assume
the Existing Management Agreement, and Seller shall be solely responsible for
all claims and liabilities arising thereunder for all periods on or prior to the
Closing Date. As a condition to Closing, Buyer shall assume the Existing
Management Agreement with the Manager effective as of the Closing Date, which
assumption agreement (the “Assumption of Management Agreement”) shall

10

--------------------------------------------------------------------------------



contain terms and conditions acceptable to Buyer (including, without limitation,
such terms and conditions as may be required to accommodate Buyer’s and/or
Buyer’s Affiliates’ REIT structure), or Buyer shall enter into a new management
agreement with Manager, if required by Manager, pursuant to the terms of the
Existing Management Agreement. Seller shall use best efforts to promptly provide
all information required by the Manager in connection with Buyer’s assumption of
the Existing Management Agreement, and Seller and Buyer shall diligently pursue
obtaining each the same. Seller shall be responsible for any key money
repayment, if any, required by Existing Manager as of the Closing Date. Any key
money repayment due as a result of the termination of the Existing Management
Agreement following the Closing Date or a new management agreement between Buyer
and Manager shall be the responsibility of Buyer.

ARTICLE VI
BROKERS

          Seller and Buyer each represents and warrants to the other that it has
not engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract. Buyer and Seller each agree to save and hold the
other harmless from any and all losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees) involving claims made by any
other agent, broker, or other person by or through the acts of Buyer or Seller,
respectively, in connection with this transaction.

ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS

          7.1 Seller’s Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants to Buyer as follows:

               (a) Authority; No Conflicts. Seller is a limited liability
company duly formed, validly existing and in good standing in the State of
California. Seller has obtained all necessary consents to enter into and perform
this Contract and is fully authorized to enter into and perform this Contract
and to complete the transactions contemplated by this Contract. No consent or
approval of any person, entity or governmental authority is required for the
execution, delivery or performance by Seller of this Contract, except as set
forth in Exhibit E, and this Contract is hereby binding and enforceable against
Seller. Neither the execution nor the performance of, or compliance with, this
Contract by Seller has resulted, or will result, in any violation of, or default
under, or acceleration of, any obligation under any existing corporate charter,
certificate of incorporation, bylaw, articles of organization, limited liability
company agreement or regulations, partnership agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller or to the Hotel.

                (b) FIRPTA. Seller is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those items are defined in the
Internal Revenue Code and Income Tax Regulations).

11

--------------------------------------------------------------------------------



               (c) Bankruptcy. Neither Seller nor, to Seller’s knowledge, any of
its partners or members, is insolvent or the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

               (d) Property Agreements. A complete list of all FF&E Leases,
Service Contracts and Leases (other than those entered into by the Manager on
its own behalf) used in or otherwise relating to the operation and business of
the Hotel is attached hereto as Exhibit D-1, and, to Seller’s knowledge, a
complete list of all other FF&E Leases, Service Contracts and Leases used in or
otherwise relating to the operation and business of the Hotel is attached hereto
as Exhibit D-2. The assets constituting the Property to be conveyed to Buyer
hereunder constitute all of the property and assets of Seller used in connection
with the operation and business of the Hotel. There are no leases, license
agreements, leasing agent’s agreements, equipment leases, building service
agreements, maintenance contracts, suppliers contracts, warranty contracts,
operating agreements, or other agreements (i) to which Seller is a party or an
assignee, or (ii) to Seller’s knowledge, binding upon the Hotel, relating to the
ownership, occupancy, operation, management or maintenance of the Real Property,
FF&E, Supplies or Tradenames, except for those Service Contracts, Leases,
Warranties and FF&E Leases disclosed on Exhibit D or to be delivered to Buyer
pursuant to Section 3.1. The Service Contracts, Leases, Warranties and FF&E
Leases disclosed on Exhibit D or to be delivered to Buyer pursuant to Section
3.1 are in full force and effect, and no default has occurred and is continuing
thereunder and no circumstances exist which, with the giving of notice, the
lapse of time or both, would constitute such a default. No party has any right
or option to acquire the Hotel or any portion thereof, other than Buyer.

               (e) Pending Claims. To Seller’s knowledge, there are no: (i)
claims, demands, litigation, proceedings or governmental investigations pending
or threatened against Seller, the Manager or any Affiliate of any of them
(collectively, “Seller Parties”) or related to the business or assets of the
Hotel, except as set forth on Exhibit G attached hereto and incorporated herein
by reference, (ii) special assessments or extraordinary taxes except as set
forth in the Title Commitment or (iii) pending or threatened condemnation or
eminent domain proceedings which would affect the Property or any part thereof.
To Seller’s knowledge, there are no: pending arbitration proceedings or
unsatisfied arbitration awards, or judicial proceedings or orders respecting
awards, which might become a lien on the Property or any portion thereof,
pending unfair labor practice charges or complaints, unsatisfied unfair labor
practice orders or judicial proceedings or orders with respect thereto, pending
charges or complaints with or by city, state or federal civil or human rights
agencies, unremedied orders by such agencies or judicial proceedings or orders
with respect to obligations under city, state or federal civil or human rights
or antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s knowledge, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”).

               (f) Environmental. With respect to environmental matters for the
period of Seller’s ownership of the Land, and to Seller’s knowledge for the
period prior to Seller first acquiring the Land, and except as disclosed in the
reports and documents set forth on Exhibit F attached hereto and incorporated
herein by reference: (i) there has been no Release or threat of

12

--------------------------------------------------------------------------------



Release of Hazardous Materials in, on, under, to, from or in the area of the
Real Property, (ii) no portion of the Property is being used for the treatment,
storage, disposal or other handling of Hazardous Materials or machinery
containing Hazardous Materials other than standard amounts of cleaning supplies
and chlorine for the swimming pool, all of which are stored on the Property in
strict accordance with applicable Environmental Requirements and do not exceed
limits permitted under applicable laws, including without limitation
Environmental Requirements, (iii) no underground storage tanks are currently
located on or in the Real Property or any portion thereof, (iv) no environmental
investigation, administrative order, notification, consent order, litigation,
claim, judgment or settlement with respect to the Property or any portion
thereof is pending or threatened, (v) there is not currently and, to Seller’s
knowledge, never has been any mold, fungal or other microbial growth in or on
the Real Property, or existing conditions within buildings, structures or
mechanical equipment serving such buildings or structures, that could reasonably
be expected to result in material liability or material costs or expenses to
remediate the mold, fungal or microbial growth, or to remedy such conditions
that could reasonably be expected to result in such growth, and (vi) except as
disclosed on Exhibit F, there are no reports or other documentation regarding
the environmental condition of the Real Property in the possession of Seller or
Seller’s Affiliates, consultants, contractors or agents. As used in this
Contract: “Hazardous Materials” means (1) “hazardous wastes” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the environment,
including, without limitation, microbial or fungal matter or mold, or is
otherwise regulated by federal, state and local environmental laws (including,
without limitation, RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Materials or environmental, health or safety compliance
(collectively, “Environmental Requirements”). As used in this Contract:
“Release” means spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing.

               (g) Title and Liens. Except for the FF&E subject to the FF&E
Leases and any applicable Permitted Exceptions, Seller has good and marketable
title to the Personal Property, free and clear of all liens, claims,
encumbrances or other rights whatsoever (other than the Seller Liens to be
released at Closing), and there are no other liens, claims, encumbrances or
other rights pending or of which any Seller Party has received notice or which
are otherwise known to any Seller Party related to any other Personal Property.

               (h) Utilities. All appropriate utilities, including sanitary and
storm sewers, water, gas, telephone, cable and electricity, are, to Seller’s
knowledge, currently sufficient and

13

--------------------------------------------------------------------------------



available to service the Hotel and all installation, connection or “tap-on”,
usage and similar fees have been paid.

               (i) Licenses, Permits and Approvals. Seller has not received any
written notice, and Seller has no knowledge that the Property fails to comply
with all applicable licenses, permits and approvals and federal, state or local
statutes, laws, ordinances, rules, regulations, requirements and codes
including, without limitation, those regarding zoning, land use, building, fire,
health, safety, environmental, subdivision, water quality, sanitation controls
and the Americans with Disabilities Act, and similar rules and regulations
relating and/or applicable to the ownership, use and operation of the Property
as it is now operated. Seller has received all licenses, permits and approvals
required or needed for the lawful conduct, occupancy and operation of the
business of the Hotel, and each license and permit is in full force and effect,
and will be received and in full force and effect as of the Closing. No
licenses, permits or approvals necessary for the lawful conduct, occupancy or
operation of the business of the Hotel, to Seller’s knowledge requires any
approval of a governmental authority for transfer of the Property except as set
forth in Exhibit E.

               (j) Financial Statements. To the extent such statements have been
prepared as a result of the operations of the Hotel, Seller has delivered copies
of all prior and current (i) Financial Statements for the Hotel, (ii) operating
statements prepared by the Manager for the Hotel, and (iii) monthly financial
statements prepared by the Manager for the Hotel. Each of such statements is, to
Seller’s knowledge, complete and accurate in all material respects and, except
in the case of budgets prepared in advance of the applicable operating period to
which such budgets relate, fairly presents the results of operations of the
Hotel for the respective periods represented thereby. Seller has relied upon the
Financial Statements in connection with its ownership and operation of the
Hotel, and there are no independent audits or financial statements prepared by
third parties relating to the operation of the Hotel other than the Financial
Statements prepared by or on behalf of the Manager, all of which have been
provided to Buyer.

               (k) Employees. To Seller’s knowledge, all employees employed at
the Hotel are the employees of the Manager. There are, to Seller’s knowledge, no
(i) unions organized at the Hotel, (ii) union organizing attempts, strikes,
organized work stoppages or slow downs, or any other labor disputes pending or
threatened with respect to any of the employees at the Hotel, or (iii)
collective bargaining or other labor agreements to which Seller or the Manager
or the Hotel is bound with respect to any employees employed at the Hotel.

               (l) Operations. The Hotel has at all times been operated by
Manager in accordance with all applicable laws, rules, regulations, ordinances
and codes.

               (m) Existing Management Agreement. Seller has furnished to Buyer
true and complete copies of the Existing Management Agreement, which constitutes
the entire agreement of the parties with respect to the subject matter thereof
and which have not been amended or supplemented in any respect. There are no
other management agreements, franchise agreements, license agreements or similar
agreements for the operation or management of the Hotel or relating to the
Brand, to which Seller is a party or which are binding upon the Property, except
for the Existing Management Agreement. To Seller’s knowledge, the Improvements
comply

14

--------------------------------------------------------------------------------



with, and the Hotel is being operated in accordance with, all requirements of
such Existing Management Agreement and all other requirements of the Manager,
including all “brand standard” requirements of the Manager. The Existing
Management Agreement is in full force and effect, and shall remain in full force
and effect until the termination of the Existing Management Agreement at Closing
if Buyer and Manager execute a new management agreement as provided in Article V
hereof. To Seller’s knowledge, no default has occurred and is continuing under
the Existing Management Agreement, and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default.

 

 

 

(n) Construction of Hotel.

 

 

 

                    (i) The Hotel has been constructed in a good and workmanlike
manner without encroachments and in accordance in all material respects with all
building permits and certificates of occupancy therefor and all applicable
zoning, platting, subdivision, health, safety and similar laws, rules,
regulations, ordinances and codes.

 

 

 

                    (ii) The Personal Property is in good condition and
operating order.

 

 

 

                    (iii) Necessary easements for ingress and egress, drainage,
signage and utilities serving the Hotel have either been dedicated to the
public, conveyed to the appropriate utility or will be conveyed to Buyer along
with the Property.

          7.2 Buyer’s Representations, Warranties and Covenants. Buyer
represents, warrants and covenants:

               (a) Authority. Buyer is a corporation duly formed, validly
existing and in good standing in the Commonwealth of Virginia. Buyer has
received or will have received by the applicable Closing Date all necessary
authorization of the Board of Directors of Buyer to complete the transactions
contemplated by this Contract. No other consent or approval of any person,
entity or governmental authority is required for the execution, delivery or
performance by Buyer of this Contract, and this Contract is hereby binding and
enforceable against Buyer.

               (b) Bankruptcy. Buyer is not insolvent nor the subject of any
bankruptcy proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

               (c) Non-Contravention. The execution and delivery of this
Contract and the instruments and documents referenced in this Contract by Buyer
and the consummation by Buyer of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or governmental entity or conflict with, result in a breach of, or
constitute a default under the organizational documents of Buyer, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which Buyer is a party or by
which it is bound.

15

--------------------------------------------------------------------------------



                    (d) Consents. No consent, waiver, approval or authorization
is required from any person (that has not already been obtained) in connection
with the execution and delivery of this Contract and the instruments and
documents referenced in this Contract by Buyer or the performance by Buyer of
the transactions contemplated hereby.

                    (e) Bankruptcy. Buyer has not (i) commenced a voluntary
case, or had entered against it a petition, for relief under any federal
bankruptcy act or any similar petition, order or decree under any federal or
state law or statute relative to bankruptcy, insolvency or other relief for
debtors, (ii) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceeding, to hold,
administer and/or liquidate all or substantially all of its property, or (iii)
made an assignment for the benefit of creditors.

                    (f) Brokerage. There are no claims for brokerage
commissions, finders’ fees, or similar compensation in connection with this
Contract based on any arrangement or agreement entered into by Buyer and binding
upon Seller other than as disclosed in this Contract. Buyer has not paid or
given, and will not pay or give, any other third person any money or other
consideration for obtaining this Contract, other than the normal cost of
conducting business and the cost of professional services such as architects,
engineers, consultants and attorneys.

                    (g) No Adverse Conditions. There are no adverse conditions
or circumstances, no pending or, to the best of Buyer’s knowledge, threatened
litigation, no governmental action, nor any other condition which could
materially affect the ability of Buyer to carry out its obligations hereunder
and the Existing Management Agreement.

                    (h) Information Accurate. All reports, documents,
instruments, information and forms of evidence delivered by or on behalf of
Buyer to Seller concerning or related to this Contract and the transactions
contemplated hereby are, to the best of Buyer’s knowledge, accurate, correct and
sufficiently complete at the time of submission to give Seller true and accurate
knowledge of the subject matter, and do not contain any misrepresentations or
material omissions.

                    (i) No Contingent Obligations. Buyer has no contingent
obligations or any other contracts the performance or nonperformance of which
could affect the ability of Buyer to carry out its obligations hereunder or
under the Existing Management Agreement.

                    (j) No Legal Proceedings. There are no legal proceedings
either pending or, to the best of Buyer’s knowledge, threatened, to which Buyer
is or may be made a party, or the Property, is or may become subject, which has
not been fully disclosed in the documents submitted to Seller and which could
materially affect the ability of Buyer to carry out its obligations hereunder or
under the Existing Management Agreement.

          7.3 Survival. All of the representations and warranties are true,
correct and complete in all material respects as of the date hereof and the
statements set forth therein (without qualification or limitation as to a
party’s knowledge thereof except as expressly provided for in this Article VII)
shall be true, correct and complete in all material respects as of the Closing
Date. All of the representations and warranties made herein shall survive
Closing for a period of



16

--------------------------------------------------------------------------------



two (2) years and shall not be deemed to merge into or be waived by the Deed or
any other closing documents.

ARTICLE VIII
ADDITIONAL COVENANTS

          8.1 Subsequent Developments. After the date of this Contract and until
the Closing Date, Seller shall use best efforts to keep Buyer fully informed of
all subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

          8.2 Operations. From and after the date hereof through the Closing on
the Property, Seller shall comply with the Existing Management Agreement and
keep the same in full force and effect and shall perform and comply with all of
the following subject to and in accordance with the terms of such agreements:

                    (a) Continue to maintain the Property generally in
accordance with past practices of Seller and pursuant to and in compliance with
the Existing Management Agreement, including, without limitation, (i) using
reasonable efforts to keep available the services of all present employees at
the Hotel and to preserve its relations with guests, suppliers and other parties
doing business with Seller with respect to the Hotel, (ii) accepting booking
contracts for the use of the Hotel’s facilities retaining such bookings in
accordance with the terms of the Existing Management Agreement, (iii)
maintaining the current level of advertising and other promotional activities
for the Hotel’s facilities, (iv) maintaining the present level of insurance with
respect to the Hotel in full force and effect until the Closing Date for the
Hotel and (v) remaining in compliance in all material respects with all current
Licenses;

                    (b) Keep, observe, and perform in all material respects all
its obligations under and pursuant to the Leases, the Service Contracts, the
FF&E Leases, the Existing Management Agreement, the Contracts, Plans and Specs,
the Warranties and all other applicable contractual arrangements relating to the
Hotel;

                    (c) Not cause or permit the removal of FF&E from the Hotel
except for the purpose of discarding worn and valueless items that have been
replaced with FF&E of equal or better quality; timely make all repairs,
maintenance, and replacements to keep all FF&E and all other Personal Property
and all Real Property in good operating condition; keep and maintain the Hotel
in a good state of repair and condition, reasonable and ordinary wear and tear
excepted; and not commit waste of any portion of the Hotel;

                    (d) Maintain the levels and quality of the Personal Property
generally at the levels and quality existing on the date hereof and keep
merchandise, supplies and inventory adequately stocked, consistent with good
business practice, as if the sale of the Hotel hereunder were not to occur,
including, without limitation, maintaining linens and bath towels at least at a
2-par level for all suites or rooms of the Hotel;

                    (e) Advise Buyer promptly of any litigation, arbitration, or
administrative hearing before any court or governmental agency concerning or
affecting the Hotel which is



17

--------------------------------------------------------------------------------



instituted or threatened after the date of this Contract or if any
representation or warranty contained in this Contract shall become false;

                    (f) Not take, or purposefully omit to take, any action that
would have the effect of violating any of the representations, warranties,
covenants or agreements of Seller contained in this Contract;

                    (g) Pay or cause to be paid all taxes, assessments and other
impositions levied or assessed on the Hotel or any part thereof prior to the
delinquency date, and comply with all federal, state, and municipal laws,
ordinances, regulations and orders relating to the Hotel;

                    (h) Not sell or assign, or enter into any agreement to sell
or assign, or create or permit to exist any lien or encumbrance (other than a
Permitted Exception) on, the Property or any portion thereof; and

                    (i) Not allow any permit, receipt, license, franchise or
right currently in existence with respect to the operation, use, occupancy or
maintenance of the Hotel to expire, be canceled or otherwise terminated.

          Seller shall promptly furnish to Buyer copies of all new, amended or
extended FF&E Leases, Service Contracts, Leases and other contracts or
agreements (other than routine hotel room bookings and other agreements entered
into in the ordinary course of business) relating to the Hotel and entered into
by the Manager prior to Closing; provided, however, that in the case of any of
the foregoing entered into by the Manager on its own behalf, only to the extent
Seller has knowledge thereof or a copy of which is obtainable from the Manager.
Buyer shall have the right to extend the Review Period for a period of five (5)
Business Days in order to review any of the foregoing which are material in
nature and that are not received by Buyer at least five (5) Business Days prior
to the expiration of the Review Period. Seller shall not, without first
obtaining the written approval of Buyer, which approval shall not be
unreasonably withheld, enter into any new FF&E Leases, Service Contracts, Leases
or other contracts or agreements related to the Hotel (other than routine hotel
room bookings), or extend any existing such agreements, unless such agreements
(x) can be terminated, without penalty, upon thirty (30) days’ prior notice or
(y) will expire prior to the Closing Date.

          8.3 Third Party Consents. Prior to the Closing Date, Seller shall, at
its expense, (i) obtain any and all third party consents and approvals (x)
required in order to transfer the Hotel to Buyer, or (y) which, if not obtained,
would materially adversely affect the operation of the Hotel, including, without
limitation, all consents and approvals referred to on Exhibit E and (ii) use
best efforts to obtain all other third party consents and approvals (all of such
consents and approvals in (i) and (ii) above being referred to collectively as,
the “Third Party Consents”).

          8.4 Employees. Subject to the approval of the Manager, Buyer and its
employees, representatives and agents shall have the right to communicate with
the Hotel staff and the Manager’s staff, including without limitation the
general manager, the director of sales, the engineering staff and other key
management employees of the Hotel, at any time before Closing. Buyer shall not
interfere with the operations of the Hotel while engaging in such communication

18

--------------------------------------------------------------------------------



in a manner that materially adversely affects the operation of any Property or
the Existing Management Agreement.

          8.5 Estoppel Certificates. Seller shall obtain from (i) each tenant
under any Lease affecting the Hotel (but not from current or prospective
occupants of hotel rooms and suites within the Hotel) and (ii) each lessor under
any FF&E Lease for the Hotel identified by Buyer as a material FF&E Lease, the
estoppel certificates substantially in the forms provided by Buyer to Seller
during the Review Period, and deliver to Buyer not less than five (5) days
before the Closing.

          8.6 Access to Financial Information. To the extent such information
has been prepared as a result of the operations of the Hotel, Buyer’s
representatives shall have access to, and Seller and its Affiliates shall
cooperate with Buyer and furnish upon request, all financial and other
information relating to the Hotel’s operations to the extent necessary to enable
Buyer’s representatives to prepare audited financial statements in conformity
with Regulation S-X of the Securities and Exchange Commission (the “SEC”) and
other applicable rules and regulations of the SEC and to enable them to prepare
a registration statement, report or disclosure statement for filing with the SEC
on behalf of Buyer or its Affiliates, whether before or after Closing and
regardless of whether such information is included in the Records to be
transferred to Buyer hereunder. Seller shall also provide to Buyer’s
representative a signed representation letter in form and substance reasonably
acceptable to Seller sufficient to enable an independent public accountant to
render an opinion on the financial statements related to the Hotel. Buyer will
reimburse Seller for costs reasonably incurred by Seller to comply with the
requirements of this Section and the preceding sentence to the extent that
Seller is required to incur costs furnishing information or costs not in the
ordinary course of business for third parties to provide such representation
letters. The provisions of this Section shall survive Closing or termination of
this Contract.

          8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all
steps necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

          8.8 Indemnification. If the transactions contemplated by this Contract
are consummated as provided herein:

                    (a) Indemnification of Buyer. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Buyer for a breach hereof, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its respective
designees, successors and assigns from and against all losses, judgments,
liabilities, claims, damages or expenses (including reasonable attorneys’ fees)
of every kind, nature and description in existence before, on or after Closing,
whether known or unknown, absolute or continent, joint or several, arising out
of or relating to:

 

 

 

                              (i) any claim made or asserted against Buyer or
any of the Property by a creditor of Seller, including any claims based on or
alleging a violation of any bulk sales act or other similar laws;

19

--------------------------------------------------------------------------------




 

 

 

                              (ii) the breach of any representation, warranty,
covenant or agreement of Seller contained in this Contract;

 

 

 

                              (iii) any liability or obligation of Seller not
expressly assumed by Buyer pursuant to this Contract;

 

 

 

                              (iv) any claim made or asserted by an employee of
Seller arising out of Seller’s decision to sell the Property; and

 

 

 

                              (v) the conduct and operation by or on behalf of
Seller of its Hotel or the ownership, use or operation of its Property prior to
Closing.

                    (b) Indemnification of Seller. Without in any way limiting
or diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Seller for a breach hereof, Buyer hereby
agrees, with respect to this Contract, to indemnify, defend and hold harmless
Seller from and against all losses, judgments, liabilities, claims, damages or
expenses (including reasonable attorneys’ fees) of every kind, nature and
description in existence before, on or after Closing, whether known or unknown,
absolute or contingent, joint or several, arising out of or relating to:

 

 

 

                              (i) the breach of any representation, warranty,
covenant or agreement of Buyer contained in this Contract;

 

 

 

                              (ii) the conduct and operation by Buyer of its
business at the Hotel after the Closing; and

 

 

 

                              (iii) any liability or obligation of Buyer
expressly assumed by Buyer at Closing.

                    (c) Indemnification Procedure for Claims of Third Parties.
Indemnification, with respect to claims resulting from the assertion of
liability by those not parties to this Contract (including governmental claims
for penalties, fines and assessments), shall be subject to the following terms
and conditions:

 

 

 

                              (i) The party seeking indemnification (the
“Indemnified Party”) shall give prompt written notice to the party or parties
from which it is seeking indemnification (the “Indemnifying Party”) of any
assertion of liability by a third party which might give rise to a claim for
indemnification based on the foregoing provisions of this Section 8.8, which
notice shall state the nature and basis of the assertion and the amount thereof,
to the extent known; provided, however, that no delay on the part of the
Indemnified Party in giving notice shall relieve the Indemnifying Party of any
obligation to indemnify unless (and then solely to the extent that) the
Indemnifying Party is prejudiced by such delay.

 

 

 

                              (ii) If in any action, suit or proceeding (a
“Legal Action”) the relief sought is solely the payment of money damages, and if
the Indemnifying Party specifically agrees in writing to indemnify such
Indemnified Party with respect thereto and demonstrates to the reasonable
satisfaction of such Indemnified Party its financial

20

--------------------------------------------------------------------------------




 

 

 

ability to do so, the Indemnifying Party shall have the right, commencing thirty
(30) days after such notice, at its option, to elect to settle, compromise or
defend, pursuant to this paragraph, by its own counsel and at its own expense,
any such Legal Action involving such Indemnified Party’s asserted liability. If
the Indemnifying Party does not undertake to settle, compromise or defend any
such Legal Action, such settlement, compromise or defense shall be conducted in
the sole discretion of such Indemnified Party, but such Indemnified Party shall
provide the Indemnifying Party with such information concerning such settlement,
compromise or defense as the Indemnifying Party may reasonably request from time
to time. If the Indemnifying Party undertakes to settle, compromise or defend
any such asserted liability, it shall notify such Indemnified Party in writing
of its intention to do so within thirty (30) days of notice from such
Indemnified Party provided above.

 

 

 

                              (iii) Notwithstanding the provisions of the
previous subsection of this Contract, until the Indemnifying Party shall have
assumed the defense of the Legal Action, the defense shall be handled by the
Indemnified Party. Furthermore, (x) if the Indemnified Party shall have
reasonably concluded that there are likely to be defenses available to it that
are different from or in addition to those available to the Indemnifying Party;
(y) if the Legal Action involves other than money damages and seeks injunctive
or other equitable relief; or (z) if a judgment against Buyer, as the
Indemnified Party, in the Legal Action will, in the good faith opinion of Buyer,
establish a custom or precedent which will be adverse to the best interest of
the continuing business of the Hotel, the Indemnifying Party, shall not be
entitled to assume the defense of the Legal Action and the defense shall be
handled by the Indemnified Party, provided that, in the case of clause (z), the
Indemnifying Party shall have the right to approve legal counsel selected by the
Indemnified Party, such approval not to be unreasonably withheld, delayed or
conditioned. If the defense of the Legal Action is handled by the Indemnified
Party under the provisions of this subsection, the Indemnifying Party shall pay
all legal and other expenses reasonably incurred by the Indemnified Party in
conducting such defense.

 

 

 

                              (iv) In any Legal Action initiated by a third
party and defended by the Indemnified Party (w) the Indemnified Party shall have
the right to be represented by advisory counsel and accountants, at its own
expense, (x) the Indemnifying Party shall keep the Indemnified Party fully
informed as to the status of such Legal Action at all stages thereof, whether or
not the Indemnified Party is represented by its own counsel, (y) the
Indemnifying Party shall make available to the Indemnified Party and its
attorneys, accounts and other representatives, all books and records of Seller
relating to such Legal Action and (z) the parties shall render to each other
such assistance as may be reasonably required in order to ensure the proper and
adequate defense of such Legal Action.

 

 

 

                              (v) In any Legal Action initiated by a third party
and defended by the Indemnifying Party, the Indemnifying Party shall not make
settlement of any claim without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. Without limiting the
generality of the foregoing, it shall not be deemed unreasonable to withhold
consent to a settlement involving injunctive or other equitable relief against
Buyer or its respective assets, employees, Affiliates or business,

21

--------------------------------------------------------------------------------




 

 

 

or relief which Buyer reasonably believes could establish a custom or precedent
which will be adverse to the best interests of its continuing business.


          8.9 Escrow Funds. To provide for the timely payment of any
post-closing claims by Buyer against Seller hereunder, at Closing, Seller shall
deposit an amount equal to Two Hundred Thousand and No/100 Dollars ($200,000.00)
(the “Escrow Funds”) which shall be withheld from the Purchase Price payable to
Seller and shall be deposited for a period of one (1) year in an escrow account
with the Title Company pursuant to an escrow agreement reasonably satisfactory
in form and substance to Buyer and Seller (the “Post-Closing Agreement”), which
escrow and Post-Closing Agreement shall be established and entered into at
Closing and shall be a condition to Buyer’s obligations under this Contract. If
no claims have been asserted by Buyer against Seller, or all such claims have
been satisfied, within such 1-year period, the Escrow Funds deposited by Seller
shall be released to Seller. Furthermore, if no claims have been asserted by
Buyer against Seller, or if claims have been satisfied up to an aggregate of
$100,000 within six (6) months following Closing, then a portion of the Escrow
Funds equal to the positive difference between $100,000 and the amount of
satisfied claims shall be released to Seller upon such six-month expiration.

          8.10 Liquor Licenses. Seller represents and warrants that Manager
currently holds any and all alcohol licenses in its own or its subsidiary’s
name.

          8.11 Construction Warranty. At the Closing, to the extent assignable,
Seller shall assign to Buyer all construction warranties with respect to the
Hotel, which assignment shall be in form and substance reasonably satisfactory
to Buyer, including a warranty by the Contractor, for the period ending not
sooner than one (1) year after the date the Hotel is Substantially Completed, in
the form of the warranty attached hereto as Exhibit I (the “Construction
Warranty”).

          8.12 Punch List. Upon notification from the Contractor that the Hotel
is Substantially Completed and ready for inspection, Seller shall prepare a
“punch list” with the assistance of the Architect and the Franchisor. Seller
acknowledges that final acceptance of the work on the Hotel shall be made only
with the approval of Seller, Buyer and the Manager. The costs of completing the
Punch List Items that are not completed as of the date of Closing, as reasonably
estimated by the Seller with the approval of Buyer, such approval not to be
unreasonably withheld, plus fifty percent (50%) of such costs, shall be retained
by the Title Company from the Purchase Price and shall be disbursed to Seller
only upon Buyer’s reasonable determination that all of the Punch List Items have
been satisfactorily completed. Seller shall correct or complete all Punch List
Items, or cause the same to be corrected or completed, at Seller’s expense, with
all diligence and in any event within sixty (60) days after Substantial
Completion of the Hotel.

22

--------------------------------------------------------------------------------



ARTICLE IX
CONDITIONS FOR CLOSING

          9.1 Buyer’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Buyer’s right to cancel this Contract during
the Review Period, the duties and obligations of Buyer to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.1, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.1 or of any other condition to Buyer’s
obligations provided for in this Contract, which condition is not waived in
writing by Buyer, Buyer shall have the right at its option to declare this
Contract terminated, in which case the Earnest Money Deposit and any interest
thereon shall be immediately returned to Buyer and each of the parties shall be
relieved from further liability to the other, except as otherwise expressly
provided herein, with respect to this Contract.

                    (a) All of Seller’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date.

                    (b) Buyer shall have received all of the instruments and
conveyances listed in Section 10.2.

                    (c) Seller shall have performed, observed and complied in
all material respects with all of the covenants, agreements, closing
requirements and conditions required by this Contract to be performed, observed
and complied with by Seller, as and when required hereunder.

                    (d) All Liquor Licenses in the name of Manager shall be in
full force and effect and shall remain in full force and effect following
Closing, and Buyer shall have received satisfactory evidence thereof.

                    (e) Third Party Consents in form and substance satisfactory
to Buyer shall have been obtained and furnished to Buyer.

                    (f) The Escrow Funds shall have been deposited in the escrow
account pursuant to the Post-Closing Agreement and the parties thereto shall
have entered into the Post-Closing Agreement.

                    (g) Buyer and the Manager shall have executed and delivered
the Assumption of Management Agreement, or Buyer shall have entered into a new
management agreement with Manager, if required by Manager, in any case upon
terms and conditions acceptable to Buyer in its reasonable discretion
(including, without limitation, such terms and conditions as may be required to
accommodate Buyer’s and/or Buyer’s Affiliates’ REIT structure).

                    (h) The Hotel shall be substantially complete and shall be
open for business to the public in accordance with all applicable Legal
Requirements and as permitted by the Manager.

23

--------------------------------------------------------------------------------



                    (i) Seller has provided Title Company with all necessary
documents, indemnities and information sufficient to enable Title Company to
issue the Title Policy to Buyer free of any mechanics’ or materialmen’s liens or
exceptions therefor.

          9.2 Seller’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Seller’s right to cancel this Contract during
the Review Period, the duties and obligations of Seller to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.2, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.2, which condition is not waived in
writing by Seller, Seller shall have the right at its option to declare this
Contract terminated and null and void, in which case the remaining Earnest Money
Deposit and any interest thereon shall be immediately returned to Buyer and each
of the parties shall be relieved from further liability to the other, except as
otherwise expressly provided herein.

                    (a) All of Buyer’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date.

                    (b) Seller shall have received all of the money, instruments
and conveyances listed in Section 10.3.

                    (c) Buyer shall have performed, observed and complied in all
material respects with all of the covenants, agreements, closing requirements
and conditions required by this Contract to be performed, observed and complied
with by Buyer, as and when required hereunder.

                    (d) Seller shall have received the waiver of all rights to
purchase the Property held by third parties, including without limitation,
options, rights of first refusal, rights of repurchase, and rights of first
opportunity, and shall have received the approval to the transfer of the
Property to Buyer from any applicable third party holding approval rights as to
the transfer of the Property; provided, however, this condition to closing shall
be satisfied or waived by Seller on or before the expiration of the Review
Period and shall be of no further force and effect following the expiration of
the Review Period.

ARTICLE X
CLOSING AND CONVEYANCE

          10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing
on the Property shall occur on November 28, 2011 provided that all conditions to
Closing by Buyer hereunder have been satisfied. The date on which the Closing is
to occur as provided in this Section 10.1, or such other date as may be agreed
upon by Buyer and Seller, is referred to in this Contract as the “Closing Date”
for the Property. The Closing shall be held at 10:00 a.m. at the offices of the
Title Company, or as otherwise determined by Buyer and Seller.

          10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer
the following, and, as appropriate, all instruments shall be properly executed
and conveyance instruments to be

24

--------------------------------------------------------------------------------



acknowledged in recordable form (the terms, provisions and conditions of all
instruments not attached hereto as Exhibits shall be mutually agreed upon by
Buyer and Seller prior to such Closing):

                    (a) Deed. A Grant Deed conveying to Buyer fee simple title
to the Real Property, subject only to the Permitted Exceptions (the “Deed”).

                    (b) Bills of Sale. Bills of sale to Buyer and/or its
designated Lessee, conveying title to the tangible Personal Property (other than
the alcoholic beverage inventories, which, at Buyer’s election, shall be
transferred by Seller to the Manager as holder of the Liquor Licenses required
for operation of the Hotel).

                    (c) Existing Management Agreement. The termination of the
Existing Management Agreement, if Buyer and Manager enter into a new Management
Agreement, otherwise, if Buyer and Manager enter into the Assumption of
Management Agreement, then Seller shall execute whatever documents are required
of Manager to evidence the termination of the Existing Management Agreement
vis-à-vis Seller and Manager.

                    (d) General Assignments. Assignments of all of Seller’s
right, title and interest in and to all FF&E Leases, Service Contracts and
Leases identified on Exhibit D hereto (the “Hotel Contracts”). The assignment
shall also be a general assignment and shall provide for the assignment of all
of Seller’s right, title and interest in all Records, Warranties, Licenses,
Tradenames, Contracts, Plans and Specs and all other intangible Personal
Property applicable to the Hotel.

                    (e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s
Certificate of Non-Foreign Status as required by Section 1445 of the Internal
Revenue Code and an IRS Form 1099.

                    (f) Title Company Documents. All affidavits, gap indemnity
agreements and other documents reasonably required by the Title Company. At
Buyer’s sole expense, Buyer shall have obtained an irrevocable commitment
directly from the Title Company (or in the event the Title Company is not
willing to issue said irrevocable commitment, then from such other national
title company as may be selected by either Buyer or Seller) for issuance of an
Owner’s Policy of Title Insurance to Buyer insuring good and marketable fee
simple absolute title to the Real Property constituting part of the Property,
subject only to the Permitted Exceptions in the amount of the Purchase Price.

                    (g) Possession; Estoppel Certificates. Possession of the
Property, subject only to rights of guests in possession and tenants pursuant to
written leases included in the Leases, and estoppel certificates from tenants
under Leases and the lessors under FF&E Leases in form and substance reasonably
acceptable to Buyer.

                    (h) Vehicle Titles. The necessary certificates of titles
duly endorsed for transfer together with any required affidavits and other
documentation necessary for the transfer of title or assignment of leases from
Seller to Buyer of any motor vehicles used in connection with the Hotel’s
operations.

25

--------------------------------------------------------------------------------



                    (i) Authority Documents. Certified copy of resolutions of
the Board of Directors of Seller authorizing the sale of the Property
contemplated by this Contract, and/or other evidence reasonably satisfactory to
Buyer and the Title Company that the person or persons executing the closing
documents on behalf of Seller have full right, power and authority to do so,
along with a certificate of good standing of Seller from the State in which the
Property is located.

                    (j) Miscellaneous. Such other instruments as are
contemplated by this Contract to be executed or delivered by Seller, reasonably
required by Buyer or the Title Company, or customarily executed in the
jurisdiction in which the Hotel is located, to effectuate the conveyance of
property similar to the Hotel, with the effect that, after the Closing, Buyer
will have succeeded to all of the rights, titles, and interests of Seller
related to the Hotel and Seller will no longer have any rights, titles, or
interests in and to the Hotel.

                    (k) Plans, Keys, Records, Etc. To the extent not previously
delivered to and in the possession of Buyer, all Contracts, Plans and Specs, all
keys for the Hotel (which keys shall be properly tagged for identification), all
Records, including, without limitation, all Warranties, Licenses, Leases, FF&E
Leases and Service Contracts for the Hotel.

                    (l) Closing Statements. Seller’s Closing Statement, and a
certificate confirming the truth of Seller’s representations and warranties
hereunder as of the Closing Date.

          10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver
the following:

                    (a) Purchase Price. The balance of the Purchase Price,
adjusted for the adjustments provided for in Section 12.1, below, and less any
sums to be deducted therefrom as provided in Section 2.4.

                    (b) Authority Documents. Certified copy of resolutions of
the Board of Directors of Buyer authorizing the purchase of the Hotel
contemplated by this Contract, and/or other evidence satisfactory to Seller and
the Title Company that the person or persons executing the closing documents on
behalf of Buyer have full right, power and authority to do so.

                    (c) Miscellaneous. Such other instruments as are
contemplated by this Contract to be executed or delivered by Buyer, reasonably
required by Seller or the Title Company, or customarily executed in the
jurisdiction in which the Hotel is located, to effectuate the conveyance of
property similar to the Hotel, with the effect that, after the Closing, Buyer
will have succeeded to all of the rights, titles, and interests of Seller
related to the Hotel and Seller will no longer have any rights, titles, or
interests in and to the Hotel.

                    (d) Closing Statements. Buyer’s Closing Statement, and a
certificate confirming the truth of Buyer’s representations and warranties
hereunder as of the Closing Date.

26

--------------------------------------------------------------------------------



ARTICLE XI
COSTS

          All Closing costs shall be paid as set forth below:

          11.1 Seller’s Costs. In connection with the sale of the Property
contemplated under this Contract, Seller shall be responsible for all transfer
and recordation taxes, including, without limitation, all transfer, mansion,
sales, use or bulk transfer taxes or like taxes on or in connection with the
transfer of the Personal Property constituting part of the Property pursuant to
the Bill of Sale, in each case except as otherwise provided in Section 12, and
all accrued taxes of Seller prior to Closing and income, sales and use taxes and
other such taxes of Seller attributable to the sale of the Property to Buyer.
Seller shall be responsible for x) one-half of the Escrow Agent’s escrow fee,
(y) the transfer taxes associated with the transaction, and (z) any additional
costs and charges customarily charged to Sellers in accordance with common
escrow practices in the county in which the Property is located, other than
those costs and charges specifically required to be paid by Buyer hereunder.
Seller shall be responsible for any key money repayment, if any, required by
Existing Manager as of the Closing Date. Seller shall also be responsible for
any charges, reimbursements, fees, costs or expenses imposed or due to Manager
or its affiliates related to training, equipping, staffing, or otherwise related
to the pre-opening and opening of the Hotel whether such are evidenced by
invoices delivered prior to or following Closing. Seller shall also be
responsible for any fees for the performance of the property improvement plan
(PIP) review and report by the Manager on or prior to the Closing Date and the
cost of completing the PIP items, as well as costs and expenses of its
attorneys, accountants, appraisers and other professionals, consultants and
representatives. If there is a PIP required by the Manager on or prior to the
Closing Date, the cost of completion shall be credited by Seller to Buyer at
Closing. If there are any items required by the Manager or Marriott
International, Inc. on or prior to the Closing Date to be completed, for
example, any items disclosed by or contained in the Authority to Open Letter
issued by Marriott International, Inc. Any FF&E escrows held by Lender or
Manager shall be credited to Buyer at Closing without Buyer having to fund same.
Seller shall also be responsible for payment of all prepayment penalties and
other amounts payable in connection with the pay-off of any liens and/or
indebtedness encumbering the Property.

          11.2 Buyer’s Costs. In connection with the purchase of the Property
contemplated under this Contract, Buyer shall be responsible for the costs and
expenses of its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall pay (x) one-half of the Escrow Agent’s escrow fee,
(y) costs and expenses of preparation of the title insurance commitment and the
issuance of the title insurance policy contemplated by Article IV or additional
endorsements Buyer requests in accordance with Article IV, and (z) any
additional costs and charges customarily charged to buyers in accordance with
common escrow practices in the county in which the Property is located, other
than those costs and charges specifically required to be paid by Seller
hereunder. In addition to the foregoing, Buyer shall be responsible for all
costs relating to the preparation of or any work related to any ALTA or other
surveys that may be required for issuance of the Title Policy. Buyer shall also
be responsible for the costs and expenses in connection with the assignment of
the Existing Management Agreement, or the costs and expenses in connection with
a new management agreement with Manager, if required

27

--------------------------------------------------------------------------------



by Manager, pursuant to the terms of the Existing Management Agreement. Buyer
shall be responsible for the key money reimbursements, if any, related to the
termination by Buyer of the Existing Management Agreement as provided in the
Existing Management Agreement. Buyer shall also be responsible for the costs and
expenses in connection with the preparation of any environmental report, any
update to the survey and the per page recording charges and clerk’s fee for the
Deed (if applicable).

ARTICLE XII
ADJUSTMENTS

          12.1 Adjustments. Unless otherwise provided herein, at Closing,
adjustments between the parties shall be made as of 12:01 a.m. on the Closing
Date (the “Cutoff Time”), with the income and expenses accrued prior to the
Closing Date being allocated to Seller and the income and expenses accruing on
and after the Closing Date being allocated to Buyer, all as set forth below. All
of such adjustments and allocations shall be made in cash at Closing and shall
be collected through and/or adjusted in accordance with the terms of the
Existing Management Agreement. Except as otherwise expressly provided herein,
all apportionments and adjustments shall be made on an accrual basis in
accordance with generally accepted accounting principles. Buyer and Seller shall
request that the Manager determine the apportionments, allocations, prorations
and adjustments as of the Cutoff Time.

                    (a) Taxes. All real estate taxes, personal property taxes,
or any other taxes and special assessments (special or otherwise) of any nature
upon the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Cutoff Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs.

                    (b) Utilities. All suppliers of utilities shall be
instructed to read meters or otherwise determine the charges owing as of the
Closing Date for services prior thereto, which charges shall be allocated to
Seller. Charges accruing after Closing shall be allocated to Buyer. If elected
by Seller, Seller shall be given credit, and Buyer shall be charged, for any
utility deposits transferred to and received by Buyer at Closing.

                    (c) Income/Charges. All rents, income and charges receivable
or payable under any Leases and Hotel Contracts applicable to the Property, and
any deposits, prepayments and receipts thereunder, shall be prorated between
Buyer and Seller as of the Cutoff Time.

                    (d) Accounts. All working capital accounts, reserve accounts
and escrow accounts (including all FF&E accounts, all PIP accounts, Manager
escrows, but excluding amounts held in tax and insurance escrow accounts and
utility deposits to the extent excluded from the definition of Deposits) shall
become the property of Buyer, without additional charge to Buyer and without
Buyer being required to fund the same.

28

--------------------------------------------------------------------------------



                    (e) Guest Ledger. Subject to (f) below, all accounts
receivable of registered guests at the Hotel who have not checked out and were
occupying rooms as of the Cutoff Time, shall be prorated as provided herein.

                    (f) Room Rentals. All receipts from guest room rentals and
other suite revenues for the night in which the Cutoff Time occurs shall belong
to Seller, but Seller shall provide Buyer credit at Closing equal to the
reasonable expenses to be incurred by Buyer to clean such guests’ rooms.

                    (g) Advance Deposits. All prepaid rentals, room rental
deposits, and all other deposits for advance registration, banquets or future
services to be provided on and after the Closing Date shall be credited to
Buyer.

                    (h) Accounts Receivable. To the extent not apportioned at
Closing and subject to (e) and (f) above, all accounts receivable and credit
card claims as of the Cutoff Time shall remain the property of Seller, and
Seller and Buyer agree that the monies received from debtors owing such accounts
receivable balances after Closing, unless otherwise provided in the Existing
Management Agreement, shall be applied as expressly provided in such remittance,
or if not specified then to the Seller’s outstanding invoices to such account
debtors in chronological order beginning with the oldest invoices, and
thereafter, to Buyer’s account.

                    (i) Accounts Payable. To the extent not apportioned at
Closing, any indebtedness, accounts payable, liabilities or obligations of any
kind or nature related to Seller or the Property for the periods prior to and
including the Closing Date shall be retained by Seller and promptly allocated to
Seller and evidence thereof shall be provided to Buyer, and Buyer shall not be
or become liable therefor, except as expressly assumed by Buyer pursuant to this
Contract, and invoices received in the ordinary course of business prior to
Closing shall be allocated to Seller at Closing.

                    (j) Restaurants, Bars, Machines, Other Income. All monies
received in connection with bar, restaurant, banquet and similar and other
services at the Hotel (other than amounts due from any guest and included in
room rentals) prior to the close of business for each such operation for the
night in which the Cutoff Time occurs shall belong to Seller, and all other
receipts and revenues (not previously described in this Section 12.1) from the
operation of any department of the Hotel shall be prorated between Seller and
Buyer at Closing.

          12.2 Reconciliation and Final Payment. Seller and Buyer shall
reasonably cooperate after Closing to make a final determination of the
allocations and prorations required under this Contract within ninety (90) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

          12.3 Employees. None of the employees of the Hotel shall become
employees of Buyer, as of the Closing Date; instead, such employees shall remain
employees of the Manager. Seller shall not give notice under any applicable
federal or state plant closing or similar act,

29

--------------------------------------------------------------------------------



including, if applicable, the Worker Adjustment and Retraining Notification
Provisions of 29 U.S.C., Section 2102, the parties having agreed that a mass
layoff, as that term is defined in 29 U.S.C., 2101(a)(3), will not have
occurred. Any liability for payment of all wages, salaries and benefits,
including, without limitation, accrued vacation pay, sick leave, bonuses,
pension benefits, COBRA rights, and other benefits accrued or earned by and due
to employees at the Hotel through the Cutoff Time, together with F.I.C.A.,
unemployment and other taxes and benefits due with respect to such employees for
such period, shall be charged to Seller, in accordance with the Existing
Management Agreement, for the purposes of the adjustments to be made as of the
Cutoff Time. All liability for wages, salaries and benefits of the employees
accruing in respect of and attributable to the period from and after Closing
shall be charged to Buyer, in accordance with the Existing Management Agreement.
To the extent applicable, all such allocations and charges shall be adjusted in
accordance with the provisions of the Existing Management Agreement.

ARTICLE XIII
CASUALTY AND CONDEMNATION

          13.1 Risk of Loss; Notice. Prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, all risk
of loss to the Property (whether by casualty, condemnation or otherwise) shall
be borne by Seller. In the event that (a) any loss or damage to the Hotel shall
occur prior to the Closing Date as a result of fire or other casualty, or (b)
Seller receives notice that a governmental authority has initiated or threatened
to initiate a condemnation proceeding affecting the Hotel, Seller shall give
Buyer immediate written notice of such loss, damage or condemnation proceeding
(which notice shall include a certification of (i) the amounts of insurance
coverages in effect with respect to the loss or damage and (ii) if known, the
amount of the award to be received in such condemnation).

          13.2 Buyer’s Termination Right. If, prior to Closing and the delivery
of possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of a Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of One Hundred Thousand and No/100 Dollars ($100,000.00) in value.

          13.3 Procedure for Closing. If Buyer shall not timely elect to
terminate this Contract under Section 13.2 above, or if the loss, damage or
condemnation is not substantial, each applicable Seller agrees to pay to Buyer
at the Closing all insurance proceeds or condemnation awards which Seller has
received as a result of the same, plus an amount equal to the insurance
deductible, and assign to Buyer all insurance proceeds and condemnation awards
payable as a result of the same, in which event the Closing shall occur without
Seller replacing or repairing

30

--------------------------------------------------------------------------------



such damage. In the case of damage or casualty, at Buyer’s election, Seller
shall repair and restore the Property to its condition immediately prior to such
damage or casualty and shall assign to Buyer all excess insurance proceeds
subject to rights of any mortgagee holding a first priority security interest in
the Real Property.

ARTICLE XIV
DEFAULT REMEDIES

          14.1 Buyer’s Default. SUBJECT TO ARTICLE XVII, IN THE EVENT THAT BUYER
FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY FOR ANY REASON OTHER THAN (A) A
DEFAULT BY SELLER AFTER THE EXPIRATION OF A FIVE (5) DAY CURE PERIOD FOLLOWING
WRITTEN NOTICE FROM SELLER (PROVIDED NO NOTICE SHALL EXTEND THE TIME FOR
CLOSING) (B) THE EXISTENCE OF A PENDING DEFAULT, (C) THE FAILURE OF ANY
CONDITION TO BUYER’S OBLIGATION TO CLOSE THIS TRANSACTION WHICH IS EXPRESSLY SET
FORTH HEREIN, OR (D) THE TERMINATION OF THIS AGREEMENT BY BUYER PURSUANT TO A
TERMINATION RIGHT EXPRESSLY SET FORTH HEREIN OR OTHERWISE PROVIDED BY LAW,
SELLER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND IN SUCH EVENT THE
DEPOSIT, IF ANY HELD BY TITLE COMPANY (TOGETHER WITH ALL INTEREST ACCRUED
THEREON) SHALL BE DELIVERED TO SELLER BY TITLE COMPANY UPON WRITTEN DEMAND AND
THE DEPOSIT, IF ANY, RELEASED TO SELLER SHALL BE RETAINED BY SELLER, AND SUCH
DEPOSITS (TOGETHER WITH ALL INTEREST ACCRUED THEREON) SHALL BE RETAINED BY
SELLER AS LIQUIDATED DAMAGES WITH RESPECT TO SUCH DEFAULT. THEREAFTER, BOTH
PARTIES SHALL BE RELIEVED OF AND RELEASED FROM ANY FURTHER LIABILITY HEREUNDER,
EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS EXPRESSLY SET FORTH IN ANY SECTION OF
THIS AGREEMENT, WHICH OBLIGATIONS SHALL BE PERFORMABLE AND OWING IN ADDITION TO
ANY SUMS RETAINED HEREUNDER BY SELLER AS LIQUIDATED DAMAGES, AND EXCEPT THAT
SELLER SHALL ALSO HAVE THE RIGHT TO COLLECT FROM BUYER ALL COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION, ATTORNEY FEES AND EXPENSES) INCURRED BY SELLER IN
THE EVENT BUYER DISPUTES SELLER’S RIGHT TO RECEIVE AND RETAIN THE FULL AMOUNT OF
THE DEPOSIT (TOGETHER WITH ALL INTEREST ACCRUED THEREON), WHICH SUMS SHALL BE
PAYABLE BY BUYER TO SELLER IN ADDITION TO ANY SUMS RETAINED HEREUNDER BY SELLER
AS LIQUIDATED DAMAGES. SELLER AND BUYER AGREE THAT IT WOULD BE EXTREMELY
DIFFICULT AND IMPRACTICABLE TO FIX ACTUAL DAMAGES TO SELLER AS A RESULT OF A
DEFAULT BY BUYER AND THAT THEY HAVE AGREED THE DEPOSIT IS A FAIR AND REASONABLE
AMOUNT TO BE RETAINED BY SELLER AS AGREED AND LIQUIDATED DAMAGES IN LIGHT OF
SELLER’S REMOVAL OF THE PROPERTY FROM THE MARKET AND THE COSTS INCURRED BY
SELLER AND THAT RETENTION OF THE DEPOSIT (TOGETHER WITH ALL INTEREST ACCRUED
THEREON) BY SELLER SHALL NOT CONSTITUTE A PENALTY OR FORFEITURE. WITHOUT
LIMITING THE FOREGOING, THIS SECTION 14.1 SHALL NOT PROHIBIT SELLER FROM
BRINGING AN ACTION AGAINST BUYER FOR BREACH OF ANY OF

31

--------------------------------------------------------------------------------



THE CONFIDENTIALITY OR NONDISCLOSURE PROVISIONS CONTAINED IN THIS AGREEMENT.
INITIALS:
___________/___________ [Initials of Buyer and Seller]

          14.2 Seller’s Default. SUBJECT TO ARTICLE XVII, IF BUYER TENDERS
PERFORMANCE OF ALL OF ITS OBLIGATIONS IN ACCORDANCE WITH THIS AGREEMENT AND
SELLER REFUSES OR FAILS TO CONVEY THE PROPERTY AS HEREIN PROVIDED FOR ANY REASON
OTHER THAN (A) A DEFAULT BY BUYER AFTER THE EXPIRATION OF A FIVE (5) DAY CURE
PERIOD FOLLOWING WRITTEN NOTICE FROM BUYER, (B) THE EXISTENCE OF A PENDING
DEFAULT, (C) THE FAILURE OF A CONDITION TO SELLER’S OBLIGATION TO CLOSE THIS
TRANSACTION WHICH IS EXPRESSLY SET FORTH HEREIN, OR (D) ANY OTHER PROVISION OF
THIS AGREEMENT THAT EXPRESSLY PERMITS SELLER TO TERMINATE THIS AGREEMENT OR
OTHERWISE RELIEVES SELLER OF THE OBLIGATION TO CONVEY THE PROPERTY, BUYER SHALL
ELECT AS ITS SOLE REMEDY HEREUNDER EITHER TO TERMINATE THIS AGREEMENT AND
RECOVER THE DEPOSIT, IN WHICH CASE BUYER SHALL ALSO BE ENTITLED TO RECOVER ITS
ACTUAL OUT-OF-POCKET EXPENSES IN CONNECTION WITH THE PROPOSED ACQUISITION OF THE
PROPERTY (INCLUDING, WITHOUT LIMITATION, DUE DILIGENCE AND NEGOTIATIONS WITH
SELLER AND LENDERS, IF APPLICABLE), NOT TO EXCEED THE SUM OF ONE HUNDRED
THOUSAND DOLLARS ($100,000), OR TO ENFORCE, SELLER’S OBLIGATIONS UNDER THIS
AGREEMENT TO CONVEY THE PROPERTY BY AN ACTION FOR SPECIFIC PERFORMANCE, PROVIDED
THAT NO SUCH ACTION IN SPECIFIC PERFORMANCE SHALL SEEK TO REQUIRE SELLER TO DO
ANY OF THE FOLLOWING: (A) CHANGE THE CONDITION OF THE PROPERTY OR RESTORE THE
SAME AFTER ANY FIRE OR OTHER CASUALTY; (B) EXPEND MONEY OR POST A BOND TO REMOVE
A TITLE ENCUMBRANCE OR DEFECT (OTHER THAN A SELLER’S MONETARY LIEN) OR CORRECT
ANY MATTER SHOWN ON A SURVEY OF THE PROPERTY; OR (C) SECURE ANY PERMIT,
APPROVAL, OR CONSENT WITH RESPECT TO THE PROPERTY OR SELLER’S CONVEYANCE OF THE
PROPERTY.
INITIALS: ___________/___________ [Initials of Buyer and Seller]

          14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding,
if it shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

ARTICLE XV
NOTICES

          All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by telecopy, when the telecopy is transmitted
to the party’s telecopy number specified below and confirmation of complete
receipt is received by the transmitting party during normal

32

--------------------------------------------------------------------------------



business hours or on the next Business Day if not confirmed during normal
business hours, (ii) if hand delivered to a party against receipted copy, when
the copy of the notice is receipted or rejected, (iii) if given by certified
mail, return receipt requested, postage prepaid, two (2) Business Days after it
is posted with the U.S. Postal Service at the address of the party specified
below, (iv) on the next delivery day after such notices are sent by recognized
and reputable commercial overnight delivery service marked for next day
delivery, return receipt requested or similarly acknowledged, or (v) if given by
electronic mail, when the electronic mail is sent to the address below:

 

 

 

 

If to Buyer:

Apple Ten Hospitality Ownership, Inc.
814 E. Main Street
Richmond, Virginia 23219
Attention: Sam Reynolds
Fax No.: (804) 344-8129
E-mail: sreynolds@applereit.com

 

 

 

 

with a copy to:

Apple Ten Hospitality Ownership, Inc.
814 E. Main Street
Richmond, Virginia 23219
Attention: Legal Dept.
Fax No.: (804) 344-8129
E-mail: dbuckley@applereit.com

 

 

 

 

If to Seller:

OCEANSIDE SEAGATE SPE, LLC
c/o R D Olson Development
2955 Main Street, 3rd Floor
Irvine, CA 92614
Attention: Robert D. Olson
Fax No.: (949) 271-1080
E-mail: Bob.olson@rdodevelopment.com

 

 

 

 

with a copy to:

Scott S. Pollard, Attorney at Law
4141 MacArthur Blvd., Suite 140
Newport Beach, CA 92660
Fax No.: (949) 261-6616
E-mail: ssplaw@pacbell.net

          Addresses may be changed by the parties hereto by written notice in
accordance with this Section.

33

--------------------------------------------------------------------------------



ARTICLE XVI
MISCELLANEOUS

          16.1 Performance. Time is of the essence in the performance and
satisfaction of each and every obligation and condition of this Contract.

          16.2 Binding Effect; Assignment. This Contract shall be binding upon
and shall inure to the benefit of each of the parties hereto, their respective
successors and assigns.

          16.3 Entire Agreement. This Contract and the Exhibits constitute the
sole and entire agreement between Buyer and Seller with respect to the subject
matter hereof. No modification of this Contract shall be binding unless signed
by both Buyer and Seller.

          16.4 Governing Law. The validity, construction, interpretation and
performance of this Contract shall in all ways be governed and determined in
accordance with the laws of the State of California (without regard to conflicts
of law principles).

          16.5 Captions. The captions used in this Contract have been inserted
only for purposes of convenience and the same shall not be construed or
interpreted so as to limit or define the intent or the scope of any part of this
Contract.

          16.6 Confidentiality. Except as either party may reasonably determine
is required by law (including without limitation laws and regulations applicable
to Buyer or its Affiliates who may be public companies) prior to Closing, Buyer
and Seller shall not disclose the existence of this Contract or their respective
intentions to purchase and sell the Property or generate or participate in any
publicity or press release regarding this transaction, except to Buyer’s and
Seller’s legal counsel and lender, Buyer’s consultants, investors and agents,
the Manager and the Title Company and except as necessitated by Buyer’s Due
Diligence Examination and/or shadow management, unless both Buyer and Seller
agree in writing and as necessary to effectuate the transactions contemplated
hereby.

          16.7 Closing Documents. To the extent any Closing documents are not
attached hereto at the time of execution of this Contract, Buyer and Seller
shall negotiate in good faith with respect to the form and content of such
Closing documents prior to Closing.

          16.8 Counterparts. This Contract may be executed in counterparts by
the parties hereto, and by facsimile signature, and each shall be considered an
original and all of which shall constitute one and the same agreement.

          16.9 Severability. If any provision of this Contract shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Contract but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered, and this Contract shall be construed as
if such provision had never existed, unless such construction would operate as
an undue hardship on Seller or Buyer or would constitute a substantial deviation
from the general intent of the parties as reflected in this Contract.

34

--------------------------------------------------------------------------------



          16.10 Interpretation. For purposes of construing the provisions of
this Contract, the singular shall be deemed to include the plural and vice versa
and the use of any gender shall include the use of any other gender, as the
context may require.

          16.11 (Intentionally Omitted)

          16.12 Further Acts. In addition to the acts, deeds, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Buyer and Seller, Buyer and Seller shall perform, execute and
deliver or cause to be performed, executed and delivered at the Closing or after
the Closing, any and all further acts, deeds, instruments and agreements and
provide such further assurances as the other party or the Title Company may
reasonably require to consummate the transaction contemplated hereunder.

          16.13 Joint and Several Obligations. If Seller consists of more than
one person or entity, each such person or entity shall be jointly and severally
liable with respect to the obligations of Seller under this Contract.

[Signatures Begin on Following Page]

35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

 

 

 

 

 

 

SELLER:

 

OCEANSIDE SEAGATE SPE, LLC,

 

a California limited liability company

 

 

 

 

 

 

By:

Oceanside Seagate Hotels, LLC,
a California limited liability company, its manager

 

 

 

 

 

 

 

By: Olson Real Estate Group, Inc.,
a California corporation, its manager

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Olson

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Robert D. Olson

 

 

 

Title:

President

 

 

 

 

 

 

 

By:

Joseph Martelli Real Estate Investments, Inc.,
a California corporation, its manager

 

 

 

 

 

 

 

By;

/s/ Joseph M. Martelli

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Joseph M. Martelli

 

 

Title:

President


 

 

 

 

BUYER:

 

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC., a

 

Virginia corporation

 

 

 

 

By:

/s/ David Buckley

 

 

--------------------------------------------------------------------------------

 

Name: David Buckley
Title: Vice President

36

--------------------------------------------------------------------------------



EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

(ATTACHED HERETO)

--------------------------------------------------------------------------------



REAL PROPERTY IN THE CITY OF OCEANSIDE, COUNTY OF SAN DIEGO, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:

PARCEL A:

THAT CERTAIN PARCEL OF LAND SITUATED IN THE CITY OF OCEANSIDE, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA, BEING PORTIONS OF PARCELS 11 AND 12 AS SHOWN ON
PARCEL MAP NO. 20077 FILED AUGUST 14, 2006, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID SAN DIEGO COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE WESTERLY TERMINUS OF THAT CERTAIN COURSE SHOWN AS “NORTH
88°30’00” EAST 493.95 FEET” ON THE NORTHERLY LINE OF SAID PARCEL 11; THENCE
ALONG THE NORTHERLY LINES OF SAID PARCELS 11 AND 12 NORTH 88°30’00” EAST 312.84
FEET; THENCE SOUTH 01°30’00” EAST 270.00 FEET; THENCE NORTH 88°30’00” EAST
114.00 FEET; THENCE SOUTH 01°30’00” EAST 49.98 FEET TO A POINT ON THE SOUTHERLY
LINE OF SAID PARCEL 12, SAID POINT BEING ON A NON-TANGENT CURVE CONCAVE
NORTHWESTERLY AND HAVING A RADIUS OF 792.28 FEET, A RADIAL LINE OF SAID CURVE
FROM SAID POINT BEARS NORTH 15°31’49” WEST; THENCE ALONG SAID SOUTHERLY LINE AND
CURVE, AND THE SOUTHERLY AND WESTERLY LINES OF SAID PARCEL 11 THROUGH THE
FOLLOWING COURSES; WESTERLY 119.03 FEET THROUGH A CENTRAL ANGLE OF 08°36’28” TO
AN INTERSECTION WITH A NON-TANGENT CURVE CONCAVE NORTHERLY AND HAVING A RADIUS
OF 8076.47 FEET, A RADIAL LINE OF SAID CURVE FROM SAID INTERSECTION BEARS NORTH
04°15’22” WEST; THENCE ALONG SAID CURVE WESTERLY 23.14 FEET THROUGH A CENTRAL
ANGLE OF 00°09’51”; THENCE NON-TANGENT FROM SAID CURVE SOUTH 87°28’37” WEST
290.95 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE WESTERLY AND HAVING A
RADIUS OF 168.00 FEET, A RADIAL LINE OF SAID CURVE FROM SAID POINT BEARS NORTH
84°02’09” WEST” THENCE ALONG SAID CURVE NORTHERLY 23.48 FEET THROUGH A CENTRAL
ANGLE 08°00’27”; THENCE TANGENT FROM SAID CURVE NORTH 02°02’36” WEST 148.16 FEET
TO THE BEGINNING OF A TANGENT CURVE CONCAVE WESTERLY AND HAVING A RADIUS OF
1864.00 FEET; THENCE ALONG SAID CURVE NORTHERLY 146.37 FEET THROUGH A CENTRAL
ANGLE OF 04°29’57”; THENCE NON-TANGENT FROM SAID CURVE NORTH 11°22’12” WEST
12.10 FEET; THENCE NORTH 37°37’40” EAST 21.52 FEET TO THE POINT OF BEGINNING.

THE ABOVE LAND IS DESCRIBED AS PARCEL 2 ON THE CERTIFICATE OF COMPLIANCE
RECORDED MARCH 2, 2009 AS INSTRUMENT NO. 2009-0101919 OF OFFICIAL RECORDS.

PARCEL B:

AN EASEMENT AND RIGHT OF WAY FOR INGRESS AND EGRESS OVER THE FOLLOWING DESCRIBED
PROPERTY.

2

--------------------------------------------------------------------------------



ALL THAT PORTION OF SECTION 21, TOWNSHIP 11 SOUTH, RANGE 4 WEST, SAN BERNARDINO
MERIDIAN IN THE CITY OF OCEANSIDE, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA,
ACCORDING TO OFFICIAL PLAT THEREOF, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHERLY TERMINUS OF THE EASTERLY LINE OF PARCEL 2, SHOWN AS
NORTH 00°59’59” EAST 2000.05 FEET ON MAP NO. 14168 RECORDED MARCH 15, 2001 AS
INSTRUMENT NO. 2001-0150424 IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY;
THENCE SOUTHERLY ALONG SAID EASTERLY LINE SOUTH 00°59’59” WEST 1999.95 FEET TO
THE NORTHEAST CORNER OF SAID SECTION 21; THENCE CONTINUING SOUTHERLY ALONG SAID
MAP NO. 14168 SOUTH 00°51’59” WEST 1309.84 FEET TO THE EASTERLY TERMINUS OF THAT
LINE SHOWN AS NORTH 88°58’00” WEST 5198.85 FEET ON SAID MAP NO. 14168; THENCE
WESTERLY ALONG SAID LINE NORTH 88°58’25” WEST 1733.48 FEET TO THE INTERSECTION
TO THE INTERSECTION OF THE NORTHEASTERLY PROLONGATION OF THAT CERTAIN COURSE
SHOWN ON NORTH 38°55’00” EAST 378.00 FEET IN GRANT DEED RECORDED FEBRUARY 23,
2001 AS INSTRUMENT NO. 2001-0103813 OF OFFICIAL RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY; THENCE SOUTHWESTERLY ALONG SAID NORTHEASTERLY
PROLONGATION AND SAID CERTAIN COURSE SHOWN AS NORTH 38°55’00” EAST 378.00 FEET
IN SAID GRANT DEED, SOUTH 38°54’41” WEST 102.45 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID GRANT DEED SOUTH 38°54’41” WEST 301.75
FEET; THENCE LEAVING SAID GRANT DEED NORTH 54°48’18” EAST 305.05 FEET TO THE
WESTERLY SIDELINE OF CORPORATE CENTER AS SHOWN ON SAID MAP NO. 14168, BEING A
POINT ON A NON-TANGENT CURVE CONCAVE WESTERLY, HAVING A RADIUS OF 958.00 FEET, A
RADIAL LINE TO WHICH BEARS SOUTH 56°38’20” EAST; THENCE NORTHERLY ALONG SAID
WESTERLY SIDELINE AND SAID NON-TANGENT CURVE THROUGH A CENTRAL ANGLE OF 56°27’
AN ARC LENGTH OF 82.61 FEET; THENCE LEAVING SAID WESTERLY SIDELINE SOUTH
88°21’41” WEST 102.84 FEET TO THE TRUE POINT OF BEGINNING.

EXCEPTING THEREFROM ANY PORTION THEREOF LYING WITHIN PARCEL A ABOVE.

PARCEL C:

AN EASEMENT AND RIGHT OF WAY FOR RECIPROCAL ACCESS AND PUBLIC UTILITIES AND
APPURTENANCES THERETO, OVER, UNDER, ALONG AND ACROSS THAT PORTION OF PARCEL MAP
20077, IN THE CITY OF OCEANSIDE, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, FILED
IN THE OFFICE OF THE COUNTY RECORDER, AUGUST 14, 2006 AS INSTRUMENT NO.
2006-0577840 OF OFFICIAL RECORDS, DESIGNATED AND DELINEATED AS “PROPOSED
RECIPROCAL ACCESS EASEMENT” AND “PROPOSED PRIVATE UTILITY EASEMENT”.

EXCEPTING THEREFROM THAT PORTION LYING WITHIN PARCELS A AND B.

3

--------------------------------------------------------------------------------



PARCEL D:

NON-EXCLUSIVE PERPETUAL EASEMENTS FOR DRIVEWAYS, SURFACE DRAINAGE AND (“UTILITY
EASEMENTS”) FOR (I) DRAINAGE OF STORM WATER RUNOFF; (II) DRAINAGE OF SEWAGE
THROUGH THE PRIVATE SEWER LINES AND (III) INSTALLATION, REPAIR, REPLACEMENT USE
AND OPERATION OF THE PRIVATE UTILITY IMPROVEMENTS AS GRANTED IN DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS FOR SEAGATE CORPORATE CENTER RECORDED
AUGUST 14, 2006 AS INSTRUMENT NO. 2006-0577842 OF OFFICIAL RECORDS.

APN: 162-600-23

4

--------------------------------------------------------------------------------



EXHIBIT B

LIST OF FF&E

Per the list provided by Seller under Exhibit C.

--------------------------------------------------------------------------------



EXHIBIT C

DOCUMENT INVENTORY

PROPERTY NAME: Oceanside Courtyard
Date Opened: TBD

 

 

 

 

 

 

 

 

 

Due Diligence:

 

 

 

 

 

Date
Sent

 

Comments

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Financial and Marketing Documents:

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

2

 

2011 Budget (Operating)

 

N/A

 

N/A

 

N/A 

 

 

2011 Budget (Capital Expenditures)

 

N/A

 

N/A

 

N/A 

3

 

STAR Report

 

 

 

 

 

Apple to use Oceanside RI STR

4

 

2011 Marketing Plan

 

x

 

10/19/11

 

 

5

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

Tax and Insurance Documents:

 

 

 

 

 

 

 

 

7

 

Real Estate Tax Bills

 

x

 

10/19/11

 

 

 

 

Personal Property Tax Bills

 

N/A

 

N/A

 

N/A

8

 

Notices of Current Tax Assessments or Increases

 

N/A

 

N/A

 

N/A

9

 

Schedule of Insurance Coverage and Claims

 

x

 

10/21/11

 

 

10

 

Personal Property List (e.g., FF&E, office equipment)

 

x

 

10/25/11

 

 

11

 

Inventory of Supplies (e.g., chinaware, glassware, paper goods, office supplies,
unopened food and beverage inventory)

 

x

 

10/19/11

 

 

12

 

Copies of Service Contracts and Equipment Leases

 

 

 

 

 

RDOD to deliver by 11/4/11

13

 

Copies of Space Leases (e.g., gift shop, health club/spa)

 

N/A

 

N/A

 

N/A 

14

 

Lease Files

 

N/A

 

N/A

 

N/A 

15

 

Schedule of Security Deposits for Space Leases (if applicable)

 

N/A

 

N/A

 

N/A 

16

 

Copies and Schedules of all Warranties and Guaranties

 

 

 

 

 

RDOD to deliver by 11/11/11


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Management Agreements, Permits and Licenses:

 

 

 

 

 

 

 

 

17

 

Management Agreement (assignment or termination)

 

x

 

10/19/11

 

 

18

 

 

 

 

 

 

 

 

19

 

 

 

 

 

 

 

 

20

 

Most current Franchise Property Improvement Plan or QA Assessment, if any

 

 

 

 

 

Marriott punch list anticipated 11/4/11

21

 

Copies of all Licenses, Permits, and Approvals, including Liquor License, if
applicable

 

 

 

 

 

Liquor license in process, Marriott to obtain by 11/4/11

22

 

Schedule of Employees

 

 

 

 

 

Apple to request directly from Marriott corporate 

23

 

Most Recent Property Payroll

 

 

 

 

 

Apple to request directly from Marriott corporate

24

 

Copy of Employment Contracts, if any

 

 

 

 

 

Apple to request directly from Marriott corporate

Facility Reports/Audits:

 

 

 

 

 

 

 

 

25

 

Plans & Specs (electronically if available)

 

x

 

10/19/11

 

Final design drawings provided, as-builts anticipated 11/4/11

26

 

Appraisal

 

N/A

 

N/A

 

Bank appraisal does not apply 

27

 

Structural Engineering Audit

 

 

 

 

 

Requested from architect, anticipated 11/4/11

28

 

Environment Audit (Phase I)

 

x

 

10/19/11

 

 

29

 

Property Condition Report

 

 

 

 

 

Marriott punch list anticipated 11/4/11

30

 

Schedule of Utility Providers and Utility Deposits

 

x

 

10/25/11

 

 

31

 

 

 

 

 

 

 

 

32

 

Evidence of Zoning

 

x

 

10/19/11

 

 

33

 

Certificate of Occupancy

 

x

 

10/28/11

 

 

Title and Survey Matters:

 

 

 

 

 

 

 

 

34

 

Title Insurance Commitment, Title Search or Title Certificate

 

x

 

10/19/11

 

Updated title report (10/11/11)

35

 

Copies of Title Exceptions

 

x

 

10/19/11

 

Updated title report (10/11/11)

36

 

ALTA Survey

 

x

 

10/19/11
(Survey of vacant land)

 

Updated ALTA survey ordered, anticipated 11/4/11 

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

New Management Company Information

 

 

 

 

 

 

 

 

37

 

 

 

 

 

 

 

 

 

 

Rental and Reservation Records (including advance reservations and bookings)

 

 

 

 

 

Apple to request directly from Marriott corporate 

 

 

Customer Lists

 

 

 

 

 

Apple to request directly from Marriott corporate 

 

 

Frequent Guest List

 

 

 

 

 

Apple to request directly from Marriott corporate 

3

--------------------------------------------------------------------------------



EXHIBIT D

LIST OF HOTEL CONTRACTS

EXHIBIT D-1 - Seller’s Hotel Contracts
                              Expect as otherwise provided by Seller in
connection with the checklist set forth in Exhibit C, there are none to Seller’s
knowledge other than Manager arranged contracts.

EXHIBIT D-2 - Other Hotel Contracts

 

 

 

Utilities:

 

SDG&E (gas and electric)

 

City of Oceanside (water and sewer)

 

AT&T (telephone)

 

COX (internet)

 

DirecTV (television)

 

ADT (security)


--------------------------------------------------------------------------------



EXHIBIT E

CONSENTS AND APPROVALS

 

 

 

 

A. Consents Under Hotel Contracts:

 

 

a. Management Agreement (Marriott)

 

 

b. OS&E Contract (Marriott)*

 

 

c. Public Computer Systems (Uniguest)*

 

 

d. POS System (Micros)*

 

 

e. Security System (ADT)*

 

 

 

 

B. Consents Under Other Contracts: Other than any consent required pursuant to a
recorded instrument, none to the knowledge of Seller.

 

 

 

 

B. Governmental Approvals and Consents: None to the knowledge of Seller

* indicates Hotel Contract executed by Olson Real Estate Group, Inc.

--------------------------------------------------------------------------------



EXHIBIT F

ENVIRONMENTAL REPORTS

Phase I Environmental Site Assessment
AEI Consultants
August 26, 2010

Geotechnical Review
Leighton and Associates
October 6, 2010

Supplemental Geotechnical Recommendation
Leighton and Associates
October 7, 2010

--------------------------------------------------------------------------------



EXHIBIT G

CLAIMS OR LITIGATION PENDING

None to knowledge of Seller.

--------------------------------------------------------------------------------



EXHIBIT H

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) made the ___ day of _______,
2011by and among OCEANSIDE SEAGATE SPE, LLC, a California limited liability
company (“Seller”), APPLE TEN HOSPITALITY OWNERSHIP, INC. a Virginia
corporation, or its assigns (“Buyer”), and CHICAGO TITLE COMPANY (“Escrow
Agent”).

R E C I T A L S

          WHEREAS, pursuant to the provisions of Section 2.6 of that certain
Purchase Contract dated October 28, 2011 (the “Contract”) between Seller and
Buyer (the “Parties”), the Parties have requested Escrow Agent to hold in escrow
in accordance with the provisions, upon the terms, and subject to the
conditions, of this Agreement, the Earnest Money Deposit as defined in the
Contract (the “Deposit”); and

          WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance
with the terms of the Contract and this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the Parties hereto agree as follows:

                    1. Seller and Buyer hereby appoint Escrow Agent to serve as
escrow agent hereunder, and the Escrow Agent agrees to act as escrow agent
hereunder in accordance with the provisions, upon the terms and subject to the
conditions of this Agreement. The Escrow Agent hereby acknowledges receipt of
the Deposit. Escrow Agent shall invest the Deposit as directed by Buyer.

                    2. Subject to the rights and obligations to transfer,
deliver or otherwise dispose of the Deposit, Escrow Agent shall keep the Deposit
in Escrow Agent’s possession pursuant to this Agreement.

                    3. A. Buyer shall be entitled to an immediate return of the
Deposit at any time prior to the expiration of the Review Period (as defined in
Section 3.1 of the Contract) by providing written notice to Escrow Agent stating
that Buyer has elected to terminate the Contract pursuant to Section 3.1.

                         B. If at any time after the expiration of the Review
Period, Buyer claims entitlement to all or any portion of the Deposit, Buyer
shall give written notice to Escrow Agent stating that Seller has defaulted in
the performance of its obligations under the Contract beyond the applicable
grace period, if any, or that Buyer is otherwise entitled to the return of the
Deposit or applicable portion thereof and shall direct Escrow Agent to return
the Deposit or applicable portion thereof to Buyer (the “Buyer’s Notice”).
Escrow Agent shall promptly deliver a copy of Buyer’s Notice to Seller. Seller
shall have three (3) business days after receipt

--------------------------------------------------------------------------------



of the copy of Buyer’s Notice to deliver written notice to Escrow Agent and
Buyer objecting to the release of the Deposit or applicable portion thereof to
Buyer (“Seller’s Objection Notice”). If Escrow Agent does not receive a timely
Seller’s Objection Notice, Escrow Agent shall release the Deposit or applicable
portion thereof to Buyer. If Escrow Agent does receive a timely Seller’s
Objection Notice, Escrow Agent shall release the Deposit or applicable portion
thereof only upon receipt of, and in accordance with, written instructions
signed by Seller and Buyer, or the final order of a court of competent
jurisdiction.

                              C. If, at any time after the expiration of the
Review Period, Seller claims entitlement to the Deposit or applicable portion
thereof, Seller shall give written notice to Escrow Agent stating that Buyer has
defaulted in the performance of its obligations under the Contract, and shall
direct Escrow Agent to release the Deposit or applicable portion thereof to
Seller (the “Seller’s Notice”). Escrow Agent shall promptly deliver a copy of
Seller’s Notice to Buyer. Buyer shall have three (3) business days after receipt
of the copy of Seller’s Notice to deliver written notice to Escrow Agent and
Seller objecting to the release of the Deposit or applicable portion thereof to
Seller (“Buyer’s Objection Notice”). If Escrow Agent does not receive a timely
Buyer’s Objection Notice, Escrow Agent shall release the Deposit or applicable
portion thereof to Seller. If Escrow Agent does receive a timely Seller’s
Objection Notice, Escrow Agent shall release the Deposit or applicable portion
thereof only upon receipt of, and in accordance with, written instructions
signed by Buyer and Seller, or the final order of a court of competent
jurisdiction.

                    4. In the performance of its duties hereunder, Escrow Agent
shall be entitled to rely upon any document, instrument or signature purporting
to be genuine and purporting to be signed by and of the Parties or their
successors unless Escrow Agent has actual knowledge to the contrary. Escrow
Agent may assume that any person purporting to give any notice or instructions
in accordance with the provisions hereof has been duly authorized to do so.

                    5. A. Escrow Agent shall not be liable for any error of
judgment, or any action taken or omitted to be taken hereunder, except in the
case of Escrow Agent’s willful, bad faith misconduct or negligence, nor shall
Escrow Agent be liable for the conduct or misconduct of any employee, agent or
attorney thereof. Escrow Agent shall be entitled to consult with counsel of its
choosing and shall not be liable for any action suffered or omitted in
accordance with the advice of such counsel.

                              B. In addition to the indemnities provided below,
Escrow Agent shall not be liable for, and each of the Parties jointly and
severally hereby indemnify and agree to save harmless and reimburse Escrow Agent
from and against all loss, cost, liability, damage and expense, including
outside counsel fees in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, including the costs and
expenses of defending against any claim arising hereunder unless the same are
caused by the willful, bad faith misconduct or negligence of Escrow Agent.

                              C. Escrow Agent shall not be bound or in any way
affected by any notice of any modification or cancellation of this Agreement, or
of any fact or circumstance affecting or alleged to affect rights or liabilities
hereunder other than as is herein set forth, or affecting or alleged to affect
the rights and liabilities of any other person, unless notice of the

-ii-

--------------------------------------------------------------------------------



same is delivered to Escrow Agent in writing, signed by the proper parties to
Escrow Agent’s satisfaction and, in the case of modification, unless such
modification shall be approved by Escrow Agent in writing.

                    6. A. Escrow Agent and any successor escrow agent, as the
case may be, may resign his or its duties and be discharged from all obligations
hereunder at any time upon giving five (5) days’ prior written notice to each of
the Parties hereto. The Parties hereto will thereupon jointly designate a
successor escrow agent hereunder within said five (5) day period to whom the
Deposit shall be delivered. In default of such a joint designation of a
successor escrow agent, Escrow Agent shall retain the Deposit as custodian
thereof until otherwise directed by the Parties hereto, jointly, or until the
Deposit is released in accordance with clause (B) below, in each case, without
liability or responsibility.

                              B. Anything in this Agreement to the contrary
notwithstanding, (i) Escrow Agent, on notice to the Parties hereto, may take
such other steps as the Escrow Agent may elect in order to terminate its duties
as Escrow Agent hereunder, including, but not limited to, the deposit of the
Deposit with a court of competent jurisdiction in the State of California and
the commencement of an action of interpleaders, and (ii) in the event of
litigation between any of the Parties with respect to the Deposit, Escrow Agent
may deposit the Deposit with the court in which said litigation is pending and,
in any such event, Escrow Agent shall be relieved and discharged from any
liability or responsibility to the Parties hereto. Escrow Agent shall not be
under any obligation to take any legal action in connection with this Agreement
or its enforcement or to appear in, prosecute or defend any action or legal
proceeding which, in the opinion of Escrow Agent, would or might involve Escrow
Agent in any cost, expense, loss, damage or liability, unless and as often as
requested, Escrow Agent shall be furnished with security and indemnity
satisfactory to Escrow Agent against all such costs, expenses (including
attorney’s fees), losses, damages and liabilities.

                    7. All notices required herein shall be deemed to have been
validly given, as applicable: (i) if given by telecopy, when the telecopy is
transmitted to the party’s telecopy number specified below and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
(ii) if hand delivered to a party against receipted copy, when the copy of the
notice is receipted or rejected, (iii) if given by certified mail, return
receipt requested, postage prepaid, two (2) business days after it is posted
with the U.S. Postal Service at the address of the party specified below or (iv)
on the next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

-iii-

--------------------------------------------------------------------------------




 

 

 

 

(i)

If addressed to Seller, to:

 

 

 

 

 

OCEANSIDE SEAGATE SPE, LLC
c/o R D Olson Development
2955 Main Street, 3rd Floor
Irvine, CA 92614
Attention: Robert D. Olson
Fax No.: (949) 271-1080

 

 

 

 

 

with a copy to:

 

 

 

 

 

Scott S. Pollard, Attorney at Law
4141 MacArthur Blvd., Suite 140
Newport Beach, CA 92660
Fax No.: (949) 261-6616

 

 

 

 

(ii)

If addressed to Buyer, to:

 

 

 

 

 

Apple Ten Hospitality Ownership, Inc.
814 E. Main Street
Richmond, Virginia 23219
Attn: Sam Reynolds
Fax No.: (804) 344-8129

 

 

 

 

 

with a copy to:

 

 

 

 

 

Apple Eight Hospitality Ownership, Inc.
814 E. Main Street
Richmond, Virginia 23219
Attn: Legal Dept.
Fax No.: (804) 727-6349

 

 

 

 

(iii)

If addressed to Escrow Agent, to:

 

 

 

 

 

Chicago Title Company
5501 LBJ Freeway, Suite 200
Dallas, Texas 75240
Attn: Debby Moore
Fax No.: (214) 987-6780

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

-iv-

--------------------------------------------------------------------------------



                    8. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which,
together, shall constitute one and the same Agreement.

                    9. The covenants, conditions and agreements contained in
this Agreement shall bind and inure to the benefit of each of the Parties hereto
and their respective successors and assigns.

-v-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF the Parties have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

OCEANSIDE SEAGATE SPE, LLC,

 

a California limited liability company

 

 

 

 

 

 

By:

Oceanside Seagate Hotels, LLC,
a California limited liability company, its manager

 

 

 

 

 

 

 

By: Olson Real Estate Group, Inc.,
a California corporation, its manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Robert D. Olson

 

 

 

Title:

President

 

 

 

 

 

 

 

By:

Joseph Martelli Real Estate Investments, Inc.,
a California corporation, its manager

 

 

 

 

 

 

 

 

By;

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: 

Joseph M. Martelli

 

 

 

Title:

President

-vi-

--------------------------------------------------------------------------------




 

 

 

 

 

BUYER:

 

 

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC.

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ESCROW AGENT:

 

 

 

 

 

CHICAGO TITLE COMPANY

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

-vii-

--------------------------------------------------------------------------------



SCHEDULE 2.4

Allocation

Total Real Property $22,298,440 (Land Portion is $5,900,000)
Personal and Intangible Property $8,201,560
Total Purchase Price $30,500,000

-viii-

--------------------------------------------------------------------------------



EXHIBIT I

CONSTRUCTION WARRANTY

          The Contractor hereby warrants to Seller and Buyer that all materials
and equipment furnished with respect to the Property are new and the work
performed by the Contractor with respect to the Property is of good and
workmanlike quality, free from faults and defects, and in conformance with all
contract documents. Work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered defective.
The foregoing warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear and normal usage. If
required by Seller or Buyer, the Contractor shall furnish satisfactory evidence
as to the kind and quality of materials and equipment.

          The Contractor hereby guarantees to Seller and Buyer all work
performed and materials and equipment furnished with respect to the Property
against defects in materials and workmanship for a period of one year from the
date of substantial completion of the entire Property, or for a longer period if
so specified in the contract documents.

          The Contractor shall, within a reasonable time after receipt of
written notice thereof, and without reimbursement under the construction
contract, make good any defects in materials, equipment and workmanship which
may develop within periods for which said material, equipment and workmanship
are guaranteed and make good any damage to other work caused by the repairing of
such defects.

-ix-

--------------------------------------------------------------------------------